Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 1 of 56




       EXHIBIT 5
       Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 2 of 56




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION




 MV3 PARTNERS LLC,

                 Plaintiff,                         Civil Action No.: W-6:18-cv-00308-ADA
 v.
                                                    JURY TRIAL DEMANDED
 ROKU, INC.,

                Defendant.




      ROKU’S OBJECTIONS IN RESPONSE TO MV3’S INITIAL EXHIBIT LIST

       Roku submits the attached objections to MV3’s initial exhibit list. As a general matter,

Roku objects to MV3’s exhibits for failure to indicate whether they are public or confidential,

and Roku requests that MV3 re-submit its list with exhibit numbers appropriately indicating

which exhibits are confidential. Roku also objects to MV3’s identification and labelling of what

appear to be physical exhibits (the exhibits designed as PTX-626-637) as documentary trial

exhibits as opposed to physical exhibits, and requests that MV3 re-designate those exhibits.

Roku further objects to specific exhibits as indicated in the attached charts.



                                                      Respectfully submitted,

                                                      /s/ Alexander J. Hadjis

                                                      Alexander J. Hadjis (pro hac vice)
                                                      Lisa M. Mandrusiak (pro hac vice)
                                                      Michael D. West (pro hac vice)
                                                      OBLON, MCCLELLAND, MAIER
                                                       & NEUSTADT, L.L.P.,
                                                      1940 Duke Street
                                                      Alexandria, VA 22314
                                                      (703) 413-3000
                                                      ahadjis@oblon.com
                                                      lmandrusiak@oblon.com
                                                      mwest@oblon.com

                                                      Richard D. Milvenan
                                                      State Bar No. 14171800
                                                      McGINNIS LOCHRIDGE LLP
                                                      600 Congress Avenue, Suite 2100
                                                      Austin, Texas 78701
                                                      (512) 495-6000
                                                      rmilvenan@mcginnislaw.com
Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 3 of 56




                                   David N. Deaconson
                                   State Bar No. 05673400
                                   Pakis, Giotes, Page & Burleson, P.C.
                                   400 Austin Avenue
                                   Waco, TX 76701

                                   ATTORNEYS FOR DEFENDANT
                                   ROKU, INC.
                                              Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 4 of 56


                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                           JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                           BATES RANGE         MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                              OBJECTIONS   OBJECTIONS
          OFFER
PTX-001      x             U.S. Patent No. 8,863,223 to Abbruzzese                                                10/14/2014   MV3_ROKU0000001-
                                                                                                                               MV3_ROKU0000013
PTX-002     x              Certified U.S. Patent No. 8,863,223 to Abbruzzese                                      10/14/2014   MV3_ROKU0005860-
                                                                                                                               MV3_ROKU0005874
PTX-003     x              Prosecution History for U.S. Patent No. 8,863,223 to Abbruzzese                        10/8/2009    MV3_ROKU0000014-
                                                                                                                               MV3_ROKU0000819
PTX-004     x              Certified Prosecution History for U.S. Patent No. 8,863,223 to Abbruzzese              10/8/2009    MV3_ROKU0015783-
                                                                                                                               MV3_ROKU0016685
PTX-005     x              Original Application Papers - excerpt from the Prosecution History for U.S. Patent     10/8/2009    MV3_ROKU0000014-                 106;
                           No. 8,862,223                                                                                       MV3_ROKU0000059                  403
PTX-006     x              Preliminary Amendment - excerpt from the Prosecution History for U.S. Patent No.       3/28/2010    MV3_ROKU0000501-                 106;
                           8,862,223                                                                                           MV3_ROKU0000510                  403
PTX-007     x              Preliminary Amendment - excerpt from the Prosecution History for U.S. Patent No.       2/25/2011    MV3_ROKU0000512-                 106;
                           8,862,223                                                                                           MV3_ROKU0000521                  403
PTX-008     x              Non-Final Office Action responsive to communication filed February 25, 2011 -          10/4/2011    MV3_ROKU0000531-                 106;
                           excerpt from the Prosecution History for U.S. Patent No. 8,862,223                                  MV3_ROKU0000545                  403
PTX-009     x              Petition for One-Month Extension of Time and Amendment in Reply to Action of           2/6/2012     MV3_ROKU0000561-                 106;
                           October 4, 2011 - excerpt from the Prosecution History for U.S. Patent No. 8,862,223                MV3_ROKU0000573                  403
PTX-010     x              Interview Summary for Interview held March 19, 2012 - excerpt from the Prosecution     3/19/2012    MV3_ROKU0000579,                 106;
                           History for U.S. Patent No. 8,862,223                                                               MV3-ROKU-0000582-                403
                                                                                                                               MV3_ROKU0000584
PTX-011     x              Final Office Action responsive to communication filed February 6, 2012 - excerpt       5/10/2012    MV3_ROKU0000585-                 106;
                           from the Prosecution History for U.S. Patent No. 8,862,223                                          MV3_ROKU0000603                  403
PTX-012     x              Applicant-Initiated Interview Summary for Interview held August 15, 2012 - excerpt     8/21/2012    MV3_ROKU0000616-                 106;
                           from the Prosecution History for U.S. Patent No. 8,862,223                                          MV3_ROKU0000618                  403
PTX-013     x              Amendment in Reply to Action of May 10, 2012 - excerpt from the Prosecution            11/13/2012   MV3_ROKU0000622-                 106;
                           History for U.S. Patent No. 8,862,223                                                               MV3_ROKU0000633                  403
PTX-014     x              Non-Final Office Action responsive to communication held November 13, 2012 -           12/24/2012   MV3_ROKU0000639-                 106;
                           excerpt from the Prosecution History for U.S. Patent No. 8,862,223                                  MV3_ROKU0000656                  403
                                               Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 5 of 56

                                                                    MV3 PARTNERS LLC V. ROKU, INC.
                                                               WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                   CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                            JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                          BATES RANGE         MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                             OBJECTIONS   OBJECTIONS
          OFFER
PTX-015      x             Amendment in Reply to Action of December 24, 2012 - excerpt from the Prosecution      6/24/2013    MV3_ROKU0000660-                 106;
                           History for U.S. Patent No. 8,862,223                                                              MV3_ROKU0000673                  403
PTX-016     x              Interview Summary - excerpt from the Prosecution History for U.S. Patent No.          6/27/2013    MV3_ROKU0000681-                 106;
                           8,862,223                                                                                          MV3_ROKU0000683                  403
PTX-017     x              Applicant-Initiated Interview Summary for Interview dated June 20, 2013 - excerpt     6/20/2013    MV3_ROKU0000682                  106;
                           from the Prosecution History for U.S. Patent No. 8,862,223                                                                          403
PTX-018     x              Final Office Action responsive to communication filed June 24, 2013 - excerpt from    10/10/2013   MV3_ROKU0000690-                 106;
                           the Prosecution History for U.S. Patent No. 8,862,223                                              MV3_ROKU0000709                  403
PTX-019     x              Amendment in Reply to Action of October 10, 2013 - excerpt from the Prosecution       4/10/2014    MV3_ROKU0000719-                 106;
                           History for U.S. Patent No. 8,862,223                                                              MV3_ROKU0000734                  403
PTX-020     x              Non-Final Office Action responsive to communication filed April 10, 2014 - excerpt    5/14/2014    MV3_ROKU0000742-                 106;
                           from the Prosecution History for U.S. Patent No. 8,862,223                                         MV3_ROKU0000750                  403
PTX-021     x              Reply to Action of May 14, 2014 - excerpt from the Prosecution History for U.S.       7/24/2014    MV3_ROKU0000763-                 106;
                           Patent No. 8,862,223                                                                               MV3_ROKU0000777                  403
PTX-022     x              Notice of Allowance - excerpt from the Prosecution History for U.S. Patent No.        8/11/2014    MV3_ROKU0000783-                 106;
                           8,862,223                                                                                          MV3_ROKU0000789                  403
PTX-023     x              Reply to Notice of Allowance - excerpt from the Prosecution History for U.S. Patent   9/5/2014     MV3_ROKU0000809-                 106;
                           No. 8,862,223                                                                                      MV3_ROKU0000810                  403
PTX-024     x              U.S. Provisional Application No. 61/142,190                                           12/31/2008   MV3_ROKU0000820 -                106;
                                                                                                                              MV3_ROKU0000852                  403
PTX-025     x              U.S. Patent Application Publication No. 2007/0287498 to Wang et al.                   12/13/2007   N/A                              401/402;
                                                                                                                                                               403
PTX-026     x              U.S. Patent No. 7,035,598 to Lochner et al.                                           4/25/2006    N/A                              401/402
PTX-027     x              U.S. Patent No. 7,957,733 to Wang et al.                                              6/7/2011     ROKU00003464-
                                                                                                                              ROKU00003502
PTX-028     x              U.S. Patent No. 8,135,342 to Harold                                                   3/13/2012    N/A
PTX-029     x              U.S. Patent No. 8,879,987 to Harold                                                   11/4/2014    N/A
PTX-030     x              U.S. Patent Publication No. 2006/0031889 to Bennett et al. (“Bennett”)                2/9/2006     ROKU00002385-
                                                                                                                              ROKU00002404
PTX-031     x              U.S. Patent Publication No. 2008/0198264 to Balram (“Balram”)                         8/21/2008    ROKU00002345-
                                                                                                                              ROKU00002380
                                              Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 6 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                           JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT              BATES RANGE        MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                OBJECTIONS   OBJECTIONS
          OFFER
PTX-032      x             DIAL Discovery And Launch protocol specification, Version 2.2                          MV3_ROKU0005547-
                                                                                                                  MV3_ROKU0005588
PTX-033     x              Roku Express product information, available at https://www.roku.com/products/roku-     MV3_ROKU0005875-
                           express (accessed December 31, 2019)                                                   MV3_ROKU0005892
PTX-034     x              Roku Express+ product information, available at                                        MV3_ROKU0005907-
                           https://www.roku.com/products/roku-express-plus (accessed December 31, 2019)           MV3_ROKU0005924
PTX-035     x              Roku Premiere product information, available at                                        MV3_ROKU0005925-
                           https://www.roku.com/products/roku-premiere (accessed December 31, 2019)               MV3_ROKU0005942
PTX-036     x              Roku Smart Soundbar product information, available at                                  MV3_ROKU0005943-
                           https://www.roku.com/products/audio/roku-smart-soundbar (accessed December 31,         MV3_ROKU0005969
                           2019)
PTX-037     x              Roku Ultra product information, available at https://www.roku.com/products/roku-       MV3_ROKU0005970-
                           ultra (accessed December 31, 2019)                                                     MV3_ROKU0005989
PTX-038     x              Roku Streaming Stick product information, available at                                 MV3_ROKU0006011-
                           https://www.roku.com/products/streaming-stick (accessed December 31, 2019)             MV3_ROKU0006024
PTX-039     x              Roku Streaming Stick+ product information, available at                                MV3_ROKU0006025-
                           https://www.roku.com/products/streaming-stick-plus (accessed December 31, 2019)        MV3_ROKU0006043
PTX-040     x              Roku Support, “How do I use screen mirroring with my Android or Windows                MV3_ROKU0006063-
                           device?,” Roku, available at https://support.roku.com/article/208754928-how-to-use-    MV3_ROKU0006067
                           screen-mirroring-with-your-android-or-windows-device (accessed February 8, 2019)
PTX-041     x              Roku Support, “Can I display content from my phone on my TV using a Roku               MV3_ROKU0006071-
                           streaming device?” Roku, available at https://support.roku.com/article/360003044933-   MV3_ROKU0006073
                           can-i-display-content-from-my-phone-on-my-tv-using-a-roku-straming-device-
                           (accessed January 7, 2020)
PTX-042     x              Roku Product Comparison                                                                MV3_ROKU0006074
PTX-043     x              Roku TV, Options for every room, available at https://www.roku.com/products/roku-      MV3_ROKU0006079-
                           tv/options-for-every-room (accessed January 7, 2020)                                   MV3_ROKU0006086
PTX-044     x              Roku Support, “How do I change the display type on my Roku streaming player?,”         MV3_ROKU0006087-
                           Roku, available at https://support.roku.com/article/115009246867-how-to-change-the-    MV3_ROKU0006090
                           display-type-on-your-roku-streaming-player (accessed February 8, 2019)
                                              Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 7 of 56

                                                                  MV3 PARTNERS LLC V. ROKU, INC.
                                                             WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                 CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                          JUDGE ALAN D. ALBRIGHT

                                                        PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                               EXHIBIT DESCRIPTION                      EXHIBIT                           BATES RANGE        MV3's       ROKU's
  NO.       TO     OFFER                                                                        DATE                                             OBJECTIONS   OBJECTIONS
          OFFER
PTX-045      x             Roku Blog, “How to watch local channels, news and weather on your Roku player and                  MV3_ROKU0006091-                403;
                           Roku TV,” Roku, available at https://blog.roku.com/blog/2017/09/07/how-to-watch-                   MV3_ROKU0006094                 801/802
                           local-channels-news-and-weather-on-your-roku-player-and-roku-tv (accessed
                           February 8, 2019)
PTX-046     x              Roku, “Who is Roku?,” available at https://www.roku.com/how-it-works (accessed                     MV3_ROKU0006095-
                           February 8, 2019)                                                                                  MV3_ROKU0006100
PTX-047     x              Roku TV, Your guide to HD, 4K Ultra HD, and HDR with Dolby Vision, available at                    MV3_ROKU0006101-
                           https://www.roku.com/roku-tv/picture-quality (accessed February 8, 2019)                           MV3_ROKU0006106
PTX-048     x              Roku Premiere+ product information, available at                                                   MV3_ROKU0006149-
                           https://www.roku.com/products/roku-premiere-plus (accessed January 7, 2020)                        MV3_ROKU0006157
PTX-049     x              “Roku refreshes streaming player line-up with new budget and 4K boxes,” (September    9/26/2016    MV3_ROKU0006158-                401/402;
                           26, 2016), available at https://newatlas.com/roku-express.premiere-ultra/45614/                    MV3_ROKU0006165                 801/802;
                           (accessed January 7, 2020)                                                                                                         901
PTX-050     x              Roku Smart Soundbar product information, available at                                              MV3_ROKU0006166-
                           https://www.roku.com/products/audio/roku-smart/soundbar (accessed January 7,                       MV3_ROKU0006180
                           2020)
PTX-051     x              Roku TV features, available at https://www.roku.com/products/roku-tv/features                      MV3_ROKU0006181-
                           (accessed January 7, 2020)                                                                         MV3_ROKU0006188
PTX-052     x              Roku TV Entertainment for everyone, available at                                                   MV3_ROKU0006189-
                           https://www.roku.com/products.roku-tv/multiple-ways-to-watch (accessed January 7,                  MV3_ROKU0006195
                           2020)
PTX-053     x              Samuel Axon, “Roku Ultra and Streaming Stick+ review: High-end streaming with         12/2/2017    MV3_ROKU0006211-                401/402;
                           low-end frills,” (December 2, 2017), available at                                                  MV3_ROKU0006216                 801/802;
                           https://arstechnica.com/gadgets/2017/12/roku-ultra-and-streaming-stick-review-high-                                                901
                           end-streaming-with-low-end-frills/2/ (accessed January 7, 2020)
PTX-054     x              Erin Lawrence, “Which of the 5 new Roku streaming TV players is right for you,”       11/22/2016   MV3_ROKU0006242-                401/402;
                           (November 22, 2016), available at https://blog-bestbuy.ca/tv-audio/tv-home-theatre-                MV3_ROKU0006244                 801/802;
                           tv-audio/which-of-the-5-new-roku-streaming-tv-devices-is-right-for-you (accessed                                                   901
                           January 7, 2020)
                                              Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 8 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                           JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                          BATES RANGE                   MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                                       OBJECTIONS   OBJECTIONS
          OFFER
PTX-055      x             Seth Porges, “Why You Should Upgrade To The Roku Ultra Set-Top Box,”                 9/28/2016   MV3_ROKU0006245-                             401/402;
                           (September 28, 2016), available at                                                               MV3_ROKU0006246                              801/802;
                           https://www.forbes.com/sites/sethporges/2016/09/28/why-you-should-upgrade-to-the-                                                             901
                           roku-ultra-set-top-box/#765690ae3c06 (accessed February 8, 2019)
PTX-056     x              RokuDIALSDK.zip                                                                                  MV3_ROKU0006247
                                                                                                                            [produced as native zip file]
PTX-057     x              Roku Support, “How to Use Screen Mirroring with Your Android or Windows                          MV3_ROKU0008688-
                           Device?,” Roku, available at https://support.roku.com/en-ca/article/208754928-how-               MV3_ROKU0008696
                           to-use-screen-mirroring-with-your-mobile-device (accessed December 19, 2019)
PTX-058     x              “How can I make sure Netflix plays in HD?,” available at                                         MV3_ROKU0010648-                             401/402;
                           https://help.netflix.com/en/node/11559 (accessed January 14, 2020)                               MV3_ROKU0010649                              801/802;
                                                                                                                                                                         901
PTX-059     x              Presentation titled, “Liberty Hardware Reference” by Ken Krakow                      3/1/2016    ROKU00004265-
                                                                                                                            ROKU00004291
PTX-060     x              Presentation titled, “Longview Hardware Reference” by Ken Krakow                     2/28/2017   ROKU00004292-
                                                                                                                            ROKU00004321
PTX-061     x              Presentation titled, “Midland Reference Design” by Tim Wegesin                                   ROKU00004322-
                                                                                                                            ROKU00004348
PTX-062     x              Schematic for Bryan MP PCB                                                                       ROKU00005304-
                                                                                                                            ROKU00005324
PTX-063     x              Matthew Needes, “Elk Remote Control Authentication,” Remotes - Roku                  7/22/2019   ROKU00006250-
                           CONFLUENCE                                                                                       ROKU00006251
PTX-064     x              Gary Ellison, “Lightweight ECP Authentication and Authorization,” Trust                          ROKU00006257-                                401/402;
                           Engineering - Roku CONFLUENCE                                                                    ROKU00006260                                 403
PTX-065     x              Kevin Cooper, “External Control Protocol (ECP-1),” OS Front-end Engineering -        3/12/2019   ROKU00008366-                                401/402;
                           Roku CONFLUENCE                                                                                  ROKU00008367                                 403
PTX-066     x              FAQ: How to use screen mirroring with your Android or Windows device - Roku          6/19/2019   ROKU00008381 -
                           CONFLUENCE                                                                                       ROKU00008386
PTX-067     x              Radhika Paralkar, “Utilities Module,” Embedded development - Roku                    3/20/2019   ROKU00008673-
                           CONFLUENCE                                                                                       ROKU00008679
PTX-068     x              [MS-MICE]: Miracast over Infrastructure Connection Establishment Protocol            9/12/2018   ROKU00008717-
                                                                                                                            ROKU00008766
                                              Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 9 of 56

                                                                  MV3 PARTNERS LLC V. ROKU, INC.
                                                             WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                 CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                          JUDGE ALAN D. ALBRIGHT

                                                        PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                               EXHIBIT DESCRIPTION                      EXHIBIT                             BATES RANGE      MV3's       ROKU's
  NO.       TO     OFFER                                                                        DATE                                             OBJECTIONS   OBJECTIONS
          OFFER
PTX-069      x             C2028932_Roku-MV3 prepared by TransPerfect Legal Solutions                           8/20/2019    ROKU00009465-
                                                                                                                             ROKU00009559
PTX-070     x              Roku Developer, “External Control Protocol (ECP)”                                                 ROKU0028140-                     401/402;
                                                                                                                             ROKU0028161                      403
PTX-071     x              Roku Support, “How Do I Display Photos, Videos, and Songs on my TV Using Play                     MV3_ROKU0006068-
                           on Roku?,” Roku website (https://support.roku.com/en-ca/article/208755108-what-is-                MV3_ROKU0006070
                           play-on-roku).
PTX-072     x              Roku’s Objections and Responses to MV3’s First Set of Interrogatories (Nos. 1-10)    9/10/2019    N/A                              801/802
PTX-073     x              Roku’s Objections and Responses to MV3’s First Set of Requests for Production        9/10/2019    N/A                              801/802
                           (Nos. 1-39)
PTX-074     x              Roku’s Objections and Supplemental Responses to MV3’s First Set of Interrogatories   11/4/2019    N/A                              801/802
                           (Nos. 1-10)
PTX-075     x              Appendix A to Roku’s Objections and Supplemental Responses to MV3’s First Set of     11/4/2019    N/A                              801/802
                           Interrogatories (Nos. 1-10)
PTX-076     x              Roku’s Objections and Responses to MV3’s First Set of Requests for Admission (Nos.   12/26/2019   N/A                              801/802
                           1-24)
PTX-077     x              Roku’s Objections and Responses to MV3’s Second Set of Interrogatories (Nos. 11-     12/26/2019   N/A                              801/802
                           24)
PTX-078     x              Roku’s Objections and Responses to MV3’s Second Set of Requests for Production       12/26/2019   N/A                              801/802
                           (Nos. 40-59)
PTX-079     x              Roku’s Objections and Second Supplemental Responses to MV3’s First Set of            1/3/2020     N/A                              801/802
                           Interrogatories (Nos. 1-10)
PTX-080     x              Roku’s Objections and Supplemental Responses to MV3’s Second Set of                  1/22/2020    N/A                              801/802
                           Interrogatories (Nos. 11-24)
PTX-081     x              Complaint for Patent Infringement (D.I. 1)                                           10/16/2018   N/A                              801/802
PTX-082     x              Amended Complaint for Patent Infringement (D.I. 5)                                   10/17/2018   N/A                              801/802
PTX-083     x              Roku, Inc.’s Answer and Counterclaims (D.I. 39)                                      1/22/2019    N/A                              801/802
PTX-084     x              Claim Construction Order (D.I. 90)                                                   10/2/2019    N/A
PTX-085     x              Opening Expert Report of Dan Schonfeld, Ph.D.                                        1/15/2020    N/A                              801/802
PTX-086     x              Curriculum Vitae of Dan Schonfeld - Exhibit B to the Opening Expert Report of Dan                 N/A
                           Schonfeld, Ph.D. served January 15, 2020
                                             Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 10 of 56

                                                                  MV3 PARTNERS LLC V. ROKU, INC.
                                                             WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                 CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                          JUDGE ALAN D. ALBRIGHT

                                                        PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                               EXHIBIT DESCRIPTION                      EXHIBIT                             BATES RANGE      MV3's       ROKU's
  NO.       TO     OFFER                                                                        DATE                                             OBJECTIONS   OBJECTIONS
          OFFER
PTX-087      x             Roku Streaming Media Devices and Roku TV Infringement Analysis - Exhibit C to                     N/A                              801/802
                           the Opening Expert Report of Dan Schonfeld, Ph.D. served January 15, 2020
PTX-088     x              Expert Report of Roy Weinstein                                                        1/15/2020   N/A                              801/802
PTX-089     x              Curriculum Vitae of Roy Weinstein - Exhibit 1 to the Expert Report of Roy Weinstein               N/A
                           served January 15, 2020
PTX-090     x              Consolidated Statement of Income for Roku, Inc. 2015-2019 - Exhibit 3 to the Expert               N/A                              801/802
                           Report of Roy Weinstein served January 15, 2020
PTX-091     x              The Georgia-Pacific Factors - Exhibit 4 to the Expert Report of Roy Weinstein                     N/A                              801/802
                           served January 15, 2020
PTX-092     x              Summary of Roku, Inc. Agreements - Exhibit 5 to the Expert Report of Roy Weinstein                N/A                              801/802
                           served January 15, 2020
PTX-093     x              Roku Key Performance Metrics January 2015-September 2019 - Exhibit 6 to the                       N/A                              801/802
                           Expert Report of Roy Weinstein served January 15, 2020
PTX-094     x              Roku Unique Accounts Usage of Mirrorcast and Play on Roku January 1, 2014–                        N/A                              801/802
                           October 28, 2019 - Exhibit 7 to the Expert Report of Roy Weinstein served January
                           15, 2020
PTX-095     x              Accused Roku Players Unit Sales, Revenue, and Profit March 1, 2014–September 30,                  N/A                              801/802
                           2019 - Exhibit 8 to the Expert Report of Roy Weinstein served January 15, 2020
PTX-096     x              Accused Roku Smart TVS Licensed Units and Revenue January 2014–September                          N/A                              801/802
                           2019 - Exhibit 9 to the Expert Report of Roy Weinstein served January 15, 2020
PTX-097     x              Estimated Sales for Accused Roku Devices Roku Players and Roku Smart TVS                          N/A                              801/802
                           October 14, 2014–October 9, 2029 - Exhibit 10 to the Expert Report of Roy Weinstein
                           served January 15, 2020
PTX-098     x              Running Royalties through Trial Survey Approach October 14, 2014–June 1, 2020 -                   N/A                              801/802
                           Exhibit 11 to the Expert Report of Roy Weinstein served January 15, 2020
PTX-099     x              Discounted Lump-Sum Payment through Patent Expiration Survey Approach October                     N/A                              801/802
                           14, 2014–October 9, 2029 - Exhibit 12 to the Expert Report of Roy Weinstein served
                           January 15, 2020
PTX-100     x              Expert Report of M. Laurentius Marais and William E. Wecker                           1/15/2020   N/A                              401/402;
                                                                                                                                                              403;
                                                                                                                                                              801/802
                                             Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 11 of 56

                                                                  MV3 PARTNERS LLC V. ROKU, INC.
                                                             WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                 CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                           JUDGE ALAN D. ALBRIGHT

                                                        PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                               EXHIBIT DESCRIPTION                      EXHIBIT                             BATES RANGE      MV3's       ROKU's
  NO.       TO     OFFER                                                                        DATE                                             OBJECTIONS   OBJECTIONS
          OFFER
PTX-101      x             Curriculum Vitae of M. Laurentius Marais - Attachment A to the Expert Report of M.                N/A                              401/402
                           Laurentius Marais and William E. Wecker served January 15, 2020
PTX-102     x              Deposition and Trial Testimony of M. Laurentius Marais - Attachment B to the Expert               N/A                              401/402
                           Report of M. Laurentius Marais and William E. Wecker served January 15, 2020
PTX-103     x              Roku Purchasers Survey Responses and Population Estimates - Attachment F to the                   N/A                              401/402;
                           Expert Report of M. Laurentius Marais and William E. Wecker served January 15,                                                     403;
                           2020                                                                                                                               801/802
PTX-104     x              Roku Purchasers Survey Questionnaire - Attachment G to the Expert Report of M.                    N/A                              401/402;
                           Laurentius Marais and William E. Wecker served January 15, 2020                                                                    403;
                                                                                                                                                              801/802
PTX-105     x              Roku Purchasers Survey Screenshots - Attachment H to the Expert Report of M.                      N/A                              401/402;
                           Laurentius Marais and William E. Wecker served January 15, 2020                                                                    403;
                                                                                                                                                              801/802
PTX-106     x              Sample Estimates of Demographic Statistics for Internet Survey Compared to                        N/A                              401/402;
                           Benchmark Census Estimates - Attachment I to the Expert Report of M. Laurentius                                                    403;
                           Marais and William E. Wecker served January 15, 2020                                                                               801/802
PTX-107     x              Rebuttal Expert Report of Dr. Dan Schonfeld in Response to the Invalidity Expert      2/12/2020   N/A                              801/802
                           Report of Dr. Samuel Russ and in Response to the Expert Report of Dr. Alan C. Bovik
PTX-108     x              Nathan Eddy, “Roku HDMI Streaming Stick Offers Access to Netflix, YouTube,”           3/5/2014    MV3_ROKU0009818-                 401/402;
                           eWeek (March 5, 2014), available at https://www.eweek.com/small-business/roku-                    MV3_ROKU0009821                  801/802;
                           hdmi-streaming-stick-offers-access-to-netflix-youtube (accessed January 9, 2020) -                                                 901
                           Exhibit B to the Rebuttal Expert Report of Dan Schonfeld served February 12, 2020
PTX-109     x              Lloyd Klarke, “Introducing Roku Screen Mirroring Beta for Microsoft Windows and       10/2/2014   MV3_ROKU0008749-                 403;
                           Android Devices,” Roku Blog (October 2, 2014), available at                                       MV3_ROKU0008761                  801/802
                           https://blog.roku.com/en-ca/introducing-roku-screen-mirroring-beta-for-microsoft-
                           windows-and-android-devices (accessed January 9, 2020) - Exhibit C to the Rebuttal
                           Expert Report of Dan Schonfeld served February 12, 2020
PTX-110     x              Press Release, “10% of U.S. Broadband Households have Purchased a Streaming           12/2/2014   MV3_ROKU0008547-                 401/402;
                           Media Device to Date in 2014,” Park Associates (December 2, 2014), available at                   MV3_ROKU0008548                  801/802;
                           https://www.parksassociates.com/blog/article/ces-summit2015-pr3 (accessed                                                          901
                           December 4, 2019) - Exhibit D to the Rebuttal Expert Report of Dan Schonfeld served
                           February 12, 2020
                                              Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 12 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                           JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                              BATES RANGE      MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                              OBJECTIONS   OBJECTIONS
          OFFER
PTX-111      x             Press Release, “Roku Still Leads Streaming Media Player Sales, Amazon Moves to         5/17/2016    MV3_ROKU0009846-                 401/402;
                           Second Place,” Park Associates (May 17, 2016), available at                                         MV3_ROKU0009847                  801/802;
                           www.parksassociates.com/blog/article/pr-05172016 (accessed December 4, 2019) -                                                       901
                           Exhibit E to the Rebuttal Expert Report of Dan Schonfeld served February 12, 2020
PTX-112     x              “Roku, Inc. (ROKU) Q2 2019 Earnings Call Transcript,” Motley Fool Transcribing         8/7/2019     MV3_ROKU0009848-                 401/402;
                           (August 7, 2019) available at https://www.fool.com/earnings/call-                                   MV3_ROKU0009872                  801/802;
                           transcripts/2019/08/07/roku-inc-roku-q2-2019-earnings-calltranscript.aspx (accessed                                                  901
                           December 10, 2019) - Exhibit F to the Rebuttal Expert Report of Dan Schonfeld
                           served February 12, 2020
PTX-113     x              Press Release, “More than 25% of U.S. Households Will Have a Streaming Media           7/9/2014     MV3_ROKU0008876-                 401/402;
                           Player by 2015,” Park Associates (July 9, 2014), available at                                       MV3_ROKU0008877                  801/802;
                           www.parksassociates.com/blog/article/pr-july2014-streaming-media (accessed                                                           901
                           December 4, 2019) - Exhibit G to the Rebuttal Expert Report of Dan Schonfeld served
                           February 12, 2020
PTX-114     x              “Roku Celebrates Double Win at TV Connect Awards,” Roku News (March 20,                3/20/2014    N/A
                           2014), available at https://newsroom.roku.com/news/2014/03/roku-celebrates-double-
                           win-tv-connect-awards/qaeelpys-1564179703 (accessed February 10, 2020) - Exhibit
                           H to the Rebuttal Expert Report of Dan Schonfeld served February 12, 2020
PTX-115     x              Chas Smith, “Insignia Roku TV Wins Tom’s Guide ‘Best Tech Values’ 2017 Award,”         11/1/2017    N/A                              401/402;
                           Roku, (November 1, 2017), available at https://blog.roku.com/insignia-roku-tv-wins-                                                  801/802
                           toms-guide-best-tech-values-2017-award (accessed February 12, 2020) - Exhibit I to
                           the Rebuttal Expert Report of Dan Schonfeld served February 12, 2020
PTX-116     x              Louis Ramirez, “10 Best Bargains in Tech 2018,” Tom’s Guide (November 1, 2018),        11/01/2018   N/A                              401/402;
                           available at https://www.tomsguide.com/us/best-tech-value-awards,review-4777.html                                                    801/802;
                           (accessed February 12, 2020) - Exhibit J to the Rebuttal Expert Report of Dan                                                        901
                           Schonfeld served February 12, 2020
PTX-117     x              Jess Barnes, “TCL’s 6-Series Roku TV Wins CES Future Tech Award,” Cord Cutters         1/29/2020    N/A                              401/402;
                           News (January 29, 2020), available at https://www.cordcuttersnews.com/tcls-6-series-                                                 801/802;
                           roku-tv-wins-ces-future-tech-award/ (accessed February 12, 2020) - Exhibit K to the                                                  901
                           Rebuttal Expert Report of Dan Schonfeld served February 12, 2020
                                              Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 13 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                            JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                              BATES RANGE      MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                              OBJECTIONS   OBJECTIONS
          OFFER
PTX-118      x             Janko Roettgers, “Roku Grows U.S. Smart TV Market Share to 13%, Introduces New          1/3/2017    MV3_ROKU0009815-                 401/402;
                           Models at CES,” Variety (January 3, 2017), available at                                             MV3_ROKU0009817                  801/802;
                           https://variety.com/2017/digital/news/roku-smart-tv-market-share-1201951095/ -                                                       901
                           Exhibit L to the Rebuttal Expert Report of Dan Schonfeld served February 12, 2020
PTX-119     x              Quentyn Kennemer, “Here’s how to Mirror your Smartphone or Tablet onto your             1/3/2020    N/A                              401/402;
                           TV,” Digital Trends, (January 3, 2020), available at                                                                                 801/802;
                           https://www.digitaltrends.com/home-theater/how-to-mirror-a-phone-on-your-tv/                                                         901
                           (accessed February 12, 2020) - Exhibit O to the Rebuttal Expert Report of Dan
                           Schonfeld served February 12, 2020
PTX-120     x              William S. Black et al., “Adaptive Systems: History, Techniques, Problems, and          2014        N/A                              401/402;
                           Perspectives,” Systems 2: 606-660 (2014) - Exhibit P to the Rebuttal Expert Report of                                                801/802;
                           Dan Schonfeld served February 12, 2020                                                                                               901
PTX-121     x              Expert Report of James T. Carmichael                                                    2/12/2020   N/A                              401/402;
                                                                                                                                                                801/802;
                                                                                                                                                                901
PTX-122     x              Curriculum Vitae of James Thomas Carmichael - Exhibit 1 to the Expert Report of                     N/A
                           James T. Carmichael served February 12, 2020
PTX-123     x              Supplemental Expert Report of Roy Weinstein                                             2/26/2020   N/A                              801/802
PTX-124     x              U.S. Accused Roku Players Unit Sales, Revenue, and Profit March 1, 2014–                            N/A                              801/802
                           September 30, 2019 - Exhibit 8 to the Supplemental Expert Report of Roy Weinstein
                           served February 26, 2020
PTX-125     x              Estimated Sales for U.S. Accused Roku Devices Roku Players and Roku Smart TVS                       N/A                              801/802
                           October 14, 2014–October 9, 2029 - Exhibit 10 to the Supplemental Expert Report of
                           Roy Weinstein served February 26, 2020
PTX-126     x              Running Royalties through Trial Survey Approach October 14, 2014–June 1, 2020 -                     N/A                              801/802
                           Exhibit 11 to the Supplemental Expert Report of Roy Weinstein served February 26,
                           2020
PTX-127     x              Discounted Lump-Sum Payment through Patent Expiration Survey Approach October                       N/A                              801/802
                           14, 2014–October 9, 2029 - Exhibit 12 to the Supplemental Expert Report of Roy
                           Weinstein served February 26, 2020
PTX-128     x              Calculation of Royalty Rate Survey Approach - Exhibit 13 to the Supplemental Expert                 N/A                              801/802
                           Report of Roy Weinstein served February 26, 2020
                                             Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 14 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                         JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                     BATES RANGE           MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                          OBJECTIONS   OBJECTIONS
          OFFER
PTX-129      x             Biography of Jared E. Abbruzzese, Sr.                                                        MV3_ROKU0000853-
                                                                                                                        MV3_ROKU0000854
PTX-130     x               “Inside the radio wave spectrum,” available at                                              N/A                                 401/402;
                           https://images.theconversation.com/files/20642/original/pvgrynkw-                                                                801/802;
                           1361853572.jpg?ixlib=rb-1.1.0&q=45&auto=format&w=1000&fit=clip (accessed                                                         901
                           April 1, 2020)
PTX-131     x              2010 Limited Liability Company Annual Report for MV3 Partners LLC               3/30/2010    MV3_ROKU0000910                     401/402
PTX-132     x              2011 Limited Liability Company Annual Report for MV3 Partners LLC               2/2/2011     MV3_ROKU0000911                     401/402
PTX-133     x              2012 Limited Liability Company Annual Report for MV3 Partners LLC               3/29/2012    MV3_ROKU0000912                     401/402
PTX-134     x              2013 Florida Limited Liability Company Annual Report for MV3 Partners LLC       4/16/2013    MV3_ROKU0000913                     401/402
PTX-135     x              2014 Florida Limited Liability Company Annual Report MV3 Partners LLC           2/7/2014     MV3_ROKU0000914                     401/402
PTX-136     x              2015 Florida Limited Liability Company Annual Report MV3 Partners LLC           4/20/2015    MV3_ROKU0000915                     401/402
PTX-137     x              2016 Florida Limited Liability Company Annual Report MV3 Partners LLC           4/27/2016    MV3_ROKU0000916                     401/402
PTX-138     x              2017 Florida Limited Liability Company Annual Report MV3 Partners LLC           4/12/2017    MV3_ROKU0000917                     401/402
PTX-139     x              2018 Florida Limited Liability Company Annual Report MV3 Partners LLC           8/27/2018    MV3_ROKU0000918                     401/402
PTX-140     x              2019 Florida Limited Liability Company Annual Report MV3 Partners LLC           4/30/2019    MV3_ROKU0000919                     401/402
PTX-141     x              Spreadsheet of Revenue for sales of standalone remotes for Q4 2012–Q3 2019                   ROKU0026773
                                                                                                                        [produced as native]
PTX-142     x              Spreadsheet of Revenue from TV Partners for Q3 2014–Q3 2019                                  ROKU0026774
                                                                                                                        [produced as native]
PTX-143     x              Roku TV License and Distribution Agreement between Roku, Inc. and Best Buy      6/18/2014    ROKU00011394-
                           China Ltd. (Bermuda)                                                                         ROKU00011483
PTX-144     x              Fifth Amendment to Roku TV License and Distribution Agreement between Roku,     12/12/2017   ROKU00011342-
                           Inc. and Best Buy China, Ltd. (Bermuda)                                                      ROKU00011358
PTX-145     x              AAC Patent License Agreement between Roku, Inc. (Licensee) and Via Licensing    12/22/2011   ROKU00026142-
                           Corporation (License Administrator) (executed)                                               ROKU00026176
PTX-146     x              Settlement and License Agreement between Lochner Technologies, LLC and Roku,    12/22/2011   ROKU00026177-
                           Inc.                                                                                         ROKU00026185
PTX-147     x              License Agreement between Audio MPEG, Inc., Societa’ Italiana Per Lo Sviluppo   10/1/2009    ROKU00026186-
                           Dell’Elettronica, S.I.SV.EL., S.P.A. and Roku, Inc.                                          ROKU00026227
                                             Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 15 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                           JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                           BATES RANGE      MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                           OBJECTIONS   OBJECTIONS
          OFFER
PTX-148      x             HEVC Patent Portfolio License between MPEG LA, LLC and Roku, Inc.                      7/30/2015    ROKU00026228-
                                                                                                                               ROKU00026254
PTX-149     x              Microsoft PlayReady Final Product License (Non-Standard) between Microsoft             7/1/2016     ROKU00026255-
                           Corporation and Roku, Inc.                                                                          ROKU00026269
PTX-150     x              Ittiam Systems Inc. - Roku, Inc. Software Licensing Agreement (Proprietary &           9/26/2016    ROKU00026270-
                           Confidential) between Ittiam Systems Incorporated and Roku, Inc.                                    ROKU00026286
PTX-151     x              Nokia H.264/AVC Patent License Agreement Terms and Conditions and Agreement            4/1/2016     ROKU00026287-
                           between Nokia Technologies OY and Roku, Inc.                                                        ROKU00026297
PTX-152     x              Agreement between Sockeye Licensing TX LLC, Wildcat Licensing LLC, Jeffrey W.          3/2/2016     ROKU00026298-
                           Salmon, and Roku, Inc.                                                                              ROKU00026307
PTX-153     x              Patent License Agreement mp3 Codec between Roku, Inc. (Licensee) and Thomson           10/01/2008   ROKU00026308-
                           Licensing                                                                                           ROKU00026322
PTX-154     x              Unified Patents Enterprise Member Agreement between Unified Patents Inc. and           8/19/2015    ROKU00026323-
                           Roku, Inc.                                                                                          ROKU00026338
PTX-155     x              Play on Roku 6/4/12 - 10/28/2019 and Miracast 6/10/14 - 10/28/2019 quarterly reports                ROKU0027190-
                                                                                                                               ROKU0027191
PTX-156     x              Patent License Agreement between Roku, Inc. and Nagravision SA                         9/15/2017    ROKU0027192-
                                                                                                                               ROKU0027209
PTX-157     x              Patent Assignment Agreement between Roku, Inc. and OpenTV, Inc.                        12/12/2017   ROKU0027210-
                                                                                                                               ROKU0027222
PTX-158     x              Patent License Agreement between Rovi Corporation, TiVo Solutions Inc. and Roku,       3/30/2017    ROKU0027223-
                           Inc. including Schedules 1-3 and Exhibit A to Tivo Rovi and Roku Patent License                     ROKU0027262
                           Agreement
PTX-159     x              AAC Patent License Agreement Renewal Agreement between Roku, Inc. and Via              12/22/2016   ROKU0027311-
                           Licensing Corporation                                                                               ROKU0027355
PTX-160     x              Roku, Inc.’s Form 10-K for the year ended December 31, 2018                                         ROKU00003701-
                                                                                                                               ROKU00003858
PTX-161     x              Nonexclusive License Agreement between Intertrust Technologies Corporation and         11/7/2019    ROKU0027181-
                           Roku, Inc.                                                                                          ROKU0027189
PTX-162     x              Roku, Inc.’s Form 8K Ex. 99.1 - August 7, 2019 Q2 2019 Shareholder Letter              8/07/2019    ROKU00011096-
                                                                                                                               ROKU00011108
                                              Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 16 of 56

                                                                    MV3 PARTNERS LLC V. ROKU, INC.
                                                               WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                   CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                            JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                               BATES RANGE         MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                                  OBJECTIONS   OBJECTIONS
          OFFER
PTX-163      x             Spreadsheet - Q4 2012–Q4 2018 Player Units, Player Revenue, Player Cost, Player                      ROKU00011333
                           Margin; FY 2013-2018 with Total amount, amount per unit, billing units, return units,                [produced as native]
                           net revenue, costs, gross profit
PTX-164     x              Spreadsheet of active accounts FY 2014 through Q3 2019                                               ROKU0026760
                                                                                                                                [produced as native]
PTX-165     x              Spreadsheet of Roku, Inc. Advertising and Content Distribution Revenue Q1 FY 2013                    ROKU0026771
                           - Q3 FY 2019                                                                                         [produced as native]
PTX-166     x              Spreadsheet of Player Units, Revenue, Cost, and Margin for Q12 through Q3 2019,                      ROKU0026772
                           including MSRP as of Nov. 2019 and including sheets for FY2012-FY2018                                [produced as native]
PTX-167     x              Roku Support, “Before you buy,” Roku, available at                                                   N/A
                           https://support.roku.com/category/200889488-what-to-know-before-you-buy
PTX-168     x              Roku Support, “How do I use screen mirroring with my Android or Windows device,”                     N/A
                           Roku, available at https://support.roku.com/article/208754928-how-do-i-use-screen-
                           mirroring-with-my-android-or-windows-device-
PTX-169     x              Roku’s Organizational Chart                                                                          ROKU00007883-
                                                                                                                                ROKU00008019
PTX-170     x              “Six tips to get the most from your Roku player or Roku TV,” available at                                                                403;
                           https://blog.roku.com/six-tips-to-get-the-most-from-your-roku-player-or-roku-tv (last                                                    801/802
                           accessed February 25, 2020)
PTX-171     x              “The best Roku features according to our customers!,” available at                                                                       403;
                           https://blog.roku.com/best-roku-features-according-to-our-customers (last accessed                                                       801/802
                           February 25, 2020
PTX-172     x              Roku Reno Reference Design Critical Component List                                      10/22/2019   ROKU0026342
                                                                                                                                [produced as native]
PTX-173     x              Presentation titled, “Camden Product Overview,” by Derek Cha                            9/22/2016    ROKU0026343-
                                                                                                                                ROKU0026352
PTX-174     x              Presentation titled, “Hardware”                                                                      ROKU0026353-
                                                                                                                                ROKU0026374
PTX-175     x              Roku-Longview (UHD) Block Diagram spreadsheet                                           2/15/2017    ROKU0026375
                                                                                                                                [produced as native]
PTX-176     x              Presentation titled, “2017 North American TV Line-Up,” TCL                              October      ROKU0026376-
                                                                                                                   2016         ROKU0026382
                                             Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 17 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                         JUDGE ALAN D. ALBRIGHT

                                                       PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                              EXHIBIT DESCRIPTION                      EXHIBIT                        BATES RANGE           MV3's       ROKU's
  NO.       TO     OFFER                                                                       DATE                                             OBJECTIONS   OBJECTIONS
          OFFER
PTX-177      x             Longview 4K Roku TV Product Requirements Documents (PRD), prepared by Dave       1/26/2017    ROKU0026383-
                           Sharp et al.                                                                                  ROKU0026393
PTX-178     x              Longview WIFI - Realtek 8812AU WIFI Module for Longview Product Requirements     7/6/2016     ROKU0026394-
                           Document “Lite”                                                                               ROKU0026399
PTX-179     x              Presentation titled, “Roku Malone 4K Low-cost 2-Layer Hardware,” by Ken Krakow   4/24/2018    ROKU0026400-
                           & Tim Wegesin                                                                                 ROKU0026463
PTX-180     x              Reno Main Board Block Diagram spreadsheet                                        10/21/2019   ROKU0026464
                                                                                                                         [produced as native]
PTX-181     x              Main Board Block Diagram spreadsheet                                             5/31/2019    ROKU0026465
                                                                                                                         [produced as native]
PTX-182     x              Presentation titled, “Roku Reno 4K High 2-Layer Hardware,” by Ken Krakow         4/22/2018    ROKU0026466-
                                                                                                                         ROKU0026531
PTX-183     x              Roku DFWR 2x2 Wi-Fi Module Product Specification                                              ROKU0026532-
                                                                                                                         ROKU0026537
PTX-184     x              Hardware spreadsheet                                                                          ROKU0026538_sheet 1
PTX-185     x              Roku-FortWorth Top Level spreadsheet                                             5/17/2016    ROKU0026538_sheet 2
PTX-186     x              Midland (FHD) Block Diagram                                                      10/22/2019   ROKU0026539_sheet
                                                                                                                         1_VOL011
PTX-187     x              Midland (FHD) Block Diagram                                                      10/22/2019   ROKU0026539_sheet
                                                                                                                         2_VOL011
PTX-188     x              Midland (FHD) Block Diagram                                                      10/22/2019   ROKU0026539_sheet
                                                                                                                         3_VOL011
PTX-189     x              Midland (FHD) Block Diagram                                                      10/22/2019   ROKU0026539_sheet
                                                                                                                         4_VOL011
PTX-190     x              Midland System Diagram                                                                        ROKU0026540-
                                                                                                                         ROKU0026561
PTX-191     x              Silicon Image Update by Lance Davies                                             April 2014   ROKU0026562-
                                                                                                                         ROKU0026615
PTX-192     x              Roku Liberty Reference schematic                                                              ROKU0026616-
                                                                                                                         ROKU0026635
                                              Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 18 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                           JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                            BATES RANGE          MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                                OBJECTIONS   OBJECTIONS
          OFFER
PTX-193      x             Roku Longview Block Diagram                                                                        ROKU0026636-
                                                                                                                              ROKU0026667
PTX-194     x              Roku Reno Block Diagram                                                                            ROKU0026668-
                                                                                                                              ROKU0026693
PTX-195     x              FortWorth Top Level schematic                                                                      ROKU0026694-
                                                                                                                              ROKU0026733
PTX-196     x              Roku Malone Block Diagram                                                                          ROKU0026734-
                                                                                                                              ROKU0026759
PTX-197     x              Presentation titled, “Roku Realtek 8811 Low Cost WiFi for Midland Project Plan”                    ROKU00006261-
                                                                                                                              ROKU00006269
PTX-198     x              Draft Roku Feature Guide Template V1.1: Longview Networking                                        ROKU00006759-
                                                                                                                              ROKU00006760
PTX-199     x              Roku Longview Reference Design Critical Component List                                4/11/2017    ROKU0026339
PTX-200     x              Roku Approved Vendor List                                                             12/20/2018   ROKU0026340
PTX-201     x              Roku Approved Vendor List                                                             10/08/2019   ROKU0026341
                                                                                                                              [produced as native]
PTX-202     x              M. Laurentius Marais bio, available at https://www.wecker.com/who-we-are/m-                                                            401/402;
                           laurentius-marais/                                                                                                                     801/802
PTX-203     x              Operating Agreement of MV3 Partners LLC                                               10/15/2018   MV3_ROKU0000860-
                                                                                                                              MV3_ROKU0000901
PTX-204     x              Curriculum Vitae of David Marshack                                                                 MV3_ROKU0000902-
                                                                                                                              MV3_ROKU0000909
PTX-205     x              Email from David Marshack to Jerry Abbruzzese attaching Patent Overview               8/29/2008    MV3_ROKU0000857-
                                                                                                                              MV3_ROKU0000859
PTX-206     x              Electronic Articles of Organization for MV3 Partners LLC                              10/14/2009   MV3_ROKU0000855-
                                                                                                                              MV3_ROKU0000856
PTX-207     x              Plaintiff MV3 Partners LLC’s Notice of Deposition of Roku, Inc. Pursuant to Federal   7/31/2019    N/A
                           Rule of Civil Procedure 30(b)(6)
PTX-208     x              Tanner DeBoard, “2/16/[2019],” Customer Support - Roku CONFLUENCE                     2/16/2019    ROKU00006229-
                                                                                                                              ROKU00006237
                                              Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 19 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                            JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                        BATES RANGE          MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                            OBJECTIONS   OBJECTIONS
          OFFER
PTX-209      x             Manufacturer BOM Report - TLA, Amarillo-4K, US (3810R), with Alice-2                           ROKU00006238
                                                                                                                          [produced as native]
PTX-210     x              Manufacturer BOM Report - TLA, Bryan, US (4660R)                                               ROKU00006239
                                                                                                                          [produced as native]
PTX-211     x              Anh Vu, “CS Miracast Tasks/Issue,” Networking - Roku CONFLUENCE                    4/27/2018   ROKU00006240-
                                                                                                                          ROKU00006242
PTX-212     x              Gary Ellison, “ECP Remote Access and Authorization Enhancements,” Roku             6/15/2018   ROKU00006244-                       401/402;
                           CONFLUENCE                                                                                     ROKU00006246                        403
PTX-213     x              Narasimha Chari, “Fargo credential transfer messaging,” Roku CONFLUENCE            9/19/2017   ROKU00006252-
                                                                                                                          ROKU00006253
PTX-214     x              Erwan Suteau, “Miracast - Who is casting?,” Networking - Roku CONFLUENCE           2/22/2018   ROKU00006275-
                                                                                                                          ROKU00006276
PTX-215     x              Kevin Gong, “Miracast logids,” Dashboard / Data Engineering and Advertising Home   7/14/2017   ROKU00006290
                           / Player Logid Documentation - Roku CONFLUENCE
PTX-216     x              Ports Open on Roku DVP - Networking - Roku CONFLUENCE                                          ROKU00006339-
                                                                                                                          ROKU00006342
PTX-217     x              Presentation titled, “Streaming device competition”                                            ROKU00006400-
                                                                                                                          ROKU00006403
PTX-218     x              Presentation titled, “Houston Program”                                             9/9/2019    ROKU00006708-
                                                                                                                          ROKU00006744
PTX-219     x              Patrick Ellis & Tito Thomas, “Roku Feature Guide: Miracast”                        5/28/2014   ROKU00006761-
                                                                                                                          ROKU00006763
PTX-220     x              Presentation titled, “Roku Streaming Device Leadership Study 2015 Update” by The   July 2015   ROKU00006779-                       403
                           NPD Group, Inc.                                                                                ROKU00006845
PTX-221     x              Top 5 FAQs by usage (9/28 – 10/18)                                                             ROKU00006864-
                                                                                                                          ROKU00006902
PTX-222     x              Draft Roku TV User Guide                                                                       ROKU00006903-
                                                                                                                          ROKU00006974
PTX-223     x              Product Requirements Document (PRD)                                                6/23/2017   ROKU00007039-
                                                                                                                          ROKU00007043
                                             Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 20 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                           JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                           BATES RANGE        MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                             OBJECTIONS   OBJECTIONS
          OFFER
PTX-224      x             Changchang Liu, “1 - Roku 101 – Discover,” , Roku CONFLUENCE                           3/19/2019    ROKU00008053-
                                                                                                                               ROKU00008057
PTX-225     x              Fort Worth BBY Verification TPV Final Build Testing                                    10/7/2018    ROKU00008387-
                                                                                                                               ROKU00008388
PTX-226     x              Presentation titled, “Roku OS Architecture Overview”                                   N/A          ROKU00004349-
                                                                                                                               ROKU00004355
PTX-227     x              Schematic for Amarillo 4K SoC board PVT                                                8/8/2017     ROKU00005295-
                                                                                                                               ROKU00005303
PTX-228     x              Presentation titled, “Roku Board Meeting”                                              5/16/2017    ROKU00006036-
                                                                                                                               ROKU00006130
PTX-229     x              Longview Alpha/Beta Daily Summary Dashboard                                            3/29/2018    ROKU00006223-
                                                                                                                               ROKU00006228
PTX-230     x              Document titled, "U.S. Data Quality Questionnaire"                                                                                  401/402;
                                                                                                                                                               403;
                                                                                                                                                               801/802
PTX-231     x              Document titled, "U.S. Demographic Questionnaire"                                                                                   401/402;
                                                                                                                                                               403;
                                                                                                                                                               801/802
PTX-232     x              Document titled, "Introducing Phone TV"                                                             ROKU00005431-
                                                                                                                               ROKU00005434
PTX-233     x              Presentation titled, "US Streaming Leadership Study Q1 2019"                           May 2019     ROKU00014172-                   403
                                                                                                                               ROKU00014208
PTX-234     x              App Store Preview, “Roku on the App Store," Apple, available at                                     MV3_ROKU0003386-                401/402;
                           https://apps.apple.com/us/app/roku/id482066631 (accessed October 21, 2019)                          MV3_ROKU0003388                 801/802;
                                                                                                                                                               901
PTX-235     x              Matthew Wee, "3 cool things you can do with the Roku mobile app,” Roku Blog,           2/25/2017    MV3_ROKU0003354-                403;
                           available at https://blog.roku.com/3-cool-things-you-can-do-with-the-roku-mobile-app                MV3_ROKU0003362                 801/802
                           (accessed October 21, 2019)
PTX-236     x              Melissa Morell, “Six tips to get the most from your Roku player or Roku TV,” Roku      11/25/2014   MV3_ROKU0003399-                403 (duplicative
                           Blog, available at https://blog.roku.com/six-tips-to-get-the-most-from-your-roku-                   MV3_ROKU0003411                 with PTX-170
                           player-or-roku-tv (accessed October 21, 2019)                                                                                       and 336);
                                                                                                                                                               801/802
                                             Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 21 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                           JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                        BATES RANGE        MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                          OBJECTIONS   OBJECTIONS
          OFFER
PTX-237      x             Lloyd Klarke, “Introducing Roku Screen Mirroring Beta for Microsoft Windows and     10/2/2014    MV3_ROKU0003373-                403 (duplicative
                           Android Devices,” Roku Blog, available at https://blog.roku.com/introducing-roku-                MV3_ROKU0003382                 with PTX-109);
                           screen-mirroring-beta-for-microsoft-windows-and-android-devices (accessed October                                                801/802
                           21, 2019)
PTX-238     x              Bill Wilson, “The best Roku features according to our customers!,” Roku Blog,       9/23/2016    MV3_ROKU0003412-                403 (duplicative
                           available at https://blog.roku.com/best-roku-features-according-to-our-customers                 MV3_ROKU0003415                 with PTX-171);
                           (accessed October 21, 2019)                                                                                                      801/802
PTX-239     x              Roku, Inc.’s Form 10-K for the year ended December 31, 2017                                      ROKU00003553-
                                                                                                                            ROKU00003700
PTX-240     x              Presentation titled, “Streaming Leadership Study Q1 2016”                           April 2016   ROKU00013467-                   403
                                                                                                                            ROKU00013547
PTX-241     x              Presentation titled, “Streaming Leadership Study Q1 2016”                           April 2016   ROKU00013582-                   403
                                                                                                                            ROKU00013626
PTX-242     x              Presentation titled, “Streaming Leadership Study Pre-Holiday 2016”                  December     ROKU00013627-                   403
                                                                                                               2016         ROKU00013669
PTX-243     x              Presentation titled, “Streaming Leadership Study Q1 2017”                           March 2017   ROKU00013726-                   403
                                                                                                                            ROKU00013764
PTX-244     x              Erwan Suteau, –“Miracast - Who is casting?”                                         2/22/2018    ROKU00013008-
                                                                                                                            ROKU00013009
PTX-245     x              Presentation titled, “Streaming Leadership Study Q2 2017”                           July 2017    ROKU00013765-                   403
                                                                                                                            ROKU00013797
PTX-246     x              Presentation titled, “Streaming Leadership Study Q4 2017”                           December     ROKU00013670-                   403
                                                                                                               2017         ROKU00013725
PTX-247     x              Presentation titled, “Streaming Leadership Study Q1 2018”                           March 2018   ROKU00013799-                   403
                                                                                                                            ROKU00013850
PTX-248     x              Presentation titled, “Streaming Leadership Survey 2018”                             September    ROKU00013851-                   403
                                                                                                               2018         ROKU00013906
PTX-249     x              Presentation titled, “Streaming Leadership Study Q4 2018”                           January      ROKU00013907-                   403
                                                                                                               2019         ROKU00013984
PTX-250     x              Presentation titled, “US Streaming Leadership Study Q1 2019”                        June 2019    ROKU00014040-                   403
                                                                                                                            ROKU00014096
                                              Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 22 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                           JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                    BATES RANGE        MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                      OBJECTIONS   OBJECTIONS
          OFFER
PTX-251      x             Presentation titled, “US Streaming Leadership Study Q1 2019”                     June 2019   ROKU00014097-                   403
                                                                                                                        ROKU00014171
PTX-252     x              Presentation titled, “Miracast Product Requirements,” by T. Markworth, Product   4/9/2013    ROKU00013133-
                           Management (Version 0.32)                                                                    ROKU00013165
PTX-253     x              Presentation titled, “Project Sugarland”                                                     ROKU00013223-
                                                                                                                        ROKU00013242
PTX-254     x              Dallas FAQ                                                                                   ROKU00013392-
                                                                                                                        ROKU00013399
PTX-255     x              Roku 3 Packaging, USA, Target, Top, Round 1                                      7/17/2014   ROKU00009563
PTX-256     x              Roku Streaming Stick Packaging, USA, Target, Sleeve, Round 1                     7/17/2014   ROKU00009581
PTX-257     x              Google Play, “Roku – Apps on Google Play,” Google, available at                              MV3_ROKU0003383-                401/402;
                           https://play.google.com/store/apps/details?id=com.roku.remote&hl=en (accessed                MV3_ROKU0003385                 801/802;
                           October 21, 2019)                                                                                                            901
PTX-258     x              Patrick Ellis, “Roku Feature Guide: Miracast for Liberty”                        3/27/2015   ROKU00013122
PTX-259     x              Patrick Ellis & Tito Thomas, “Roku Feature Guide: Miracast”                      5/28/2014   ROKU00013124-
                                                                                                                        ROKU00013126
PTX-260     x              Wi-Fi Alliance, “Wi-Fi Certified Miracast: Extending the Wi-Fi experience to     January     ROKU00013127-
                           seamless video display”                                                          2013        ROKU00013132
PTX-261     x              Presentation titled, “Miracast Product Requirements,” by T. Markworth, Product   June 2013   ROKU00013166-
                           Management (Version 0.32)                                                                    ROKU00013198
PTX-262     x              Microsoft, “Guidelines for Miracast Adapter”                                                 ROKU00013204-
                                                                                                                        ROKU00013219
PTX-263     x              Derek Cha & Joseph Mathew, “Roku Feature Guide: Screen Mirroring (Miracast)      5/30/2017   ROKU00013220-
                           Security”                                                                                    ROKU00013222
PTX-264     x              Roku Wiki, “Mobile Roadmap”                                                                  ROKU00013250-
                                                                                                                        ROKU00013252
PTX-265     x              Presentation titled, “Mobile 2.2 Review”                                         2/26/2013   ROKU00013253-
                                                                                                                        ROKU00013260
PTX-266     x              Matt Wee, “Roku Feature Guide: Play on Roku - Party Mode”                        1/15/2016   ROKU00013261-
                                                                                                                        ROKU00013263
                                              Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 23 of 56

                                                                    MV3 PARTNERS LLC V. ROKU, INC.
                                                               WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                   CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                            JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                        BATES RANGE           MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                             OBJECTIONS   OBJECTIONS
          OFFER
PTX-267      x             Presentation titled, “Play on Roku Video Requirements,” by Tom Markworth, Product   6/5/2013     ROKU00013275-
                           Management (Version 1.0)                                                                         ROKU00013287
PTX-268     x              Presentation titled, “Implementing Miracast over Infrastructure” by Microsoft                    ROKU00008058-
                           Corporation                                                                                      ROKU00008076
PTX-269     x              RokuWiki, “Miracast Development”                                                                 ROKU00013015-
                                                                                                                            ROKU00013023
PTX-270     x              Patrick Ellis, “Roku Feature Guide: Miracast Phase 2”                               5/2/2014     ROKU00013030-
                                                                                                                            ROKU00013031
PTX-271     x              Kwong Cheuk, “Miracast Security Test Plan,” OS Release - Roku CONFLUENCE            5/10/2017    ROKU00013032
PTX-272     x              Presentation titled, “Menu Tree – Settings”                                                      ROKU00013033-
                                                                                                                            ROKU00013047
PTX-273     x              Presentation titled, “Project Miracast – Wireframes”                                             ROKU00013048-
                                                                                                                            ROKU00013084
PTX-274     x              U.S. Patent Application Publication No. 2010/0169935 A1 to Abbruzzese               7/1/2010     WALTERS0000127-
                                                                                                                            WALTERS0000135
PTX-275     x              Images of Product Samples                                                                        MV3_ROKU_TH0001 -
                                                                                                                            MV3_ROKU_TH00022_08
PTX-276     x              Roku Smart Soundbar product information, available at                                            MV3_ROKU0003218-
                           https://www.roku.com/products/audio/roku-smart-soundbar (accessed September 23,                  MV3_ROKU0003232
                           2019)
PTX-277     x              Mike Fu, “Control Roku TV with the Free Roku Mobile App for Android, iOS and        10/30/2014   MV3_ROKU0003363-                   401/402;
                           Windows Phones,” Roku Blog (October 30, 2014)                                                    MV3_ROKU0003372                    801/802
PTX-278     x              Janko Roettgers, “Roku Wants to Start Streaming to Third-Party Devices              10/25/2017   MV3_ROKU0003389-                   401/402;
                           (EXCLUSIVE),” Variety (October 25, 2017)                                                         MV3_ROKU0003398                    801/802;
                                                                                                                                                               901
PTX-279     x              Mike Fu, “Update to the Roku Mobile App for Windows Phone (v2.0),” Roku Blog        11/18/2014   MV3_ROKU0003416-                   401/402;
                           (November 18, 2014)                                                                              MV3_ROKU0003422                    801/802
PTX-280     x              Roku Express+ (2018) product information, available at                                           MV3_ROKU0005893-
                           https://www.roku.com/products/roku-express-plus-2018 (accessed December 31,                      MV3_ROKU0005906
                           2019)
                                              Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 24 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                           JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                         BATES RANGE        MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                           OBJECTIONS   OBJECTIONS
          OFFER
PTX-281      x             Roku Developers, DRM & content protection, available at                                           MV3_ROKU0006075-
                           https://developer.roku.com/docs/specs/content-protection.md (accessed January 7,                  MV3_ROKU0006078
                           2020)
PTX-282     x              Lee J. Bain and Max Engelhardt, INTRODUCTION TO PROBABILITY AND                      1992         MV3_ROKU0007737-                401/402;
                           MATHEMATICAL STATISTICS 180-185 (2nd ed. 1992)                                                    MV3_ROKU0007744                 403;
                                                                                                                                                             801/802;
                                                                                                                                                             901
PTX-283     x              William G. Cochran, SAMPLING TECHNIQUES (3rd ed. 1977)                               1977         MV3_ROKU0007745-                401/402;
                                                                                                                             MV3_ROKU0008184                 403;
                                                                                                                                                             801/802;
                                                                                                                                                             901
PTX-284     x              Peter A. Diamond and Jerry A. Hausman, “Contingent Valuation: Is Some Number         1994         MV3_ROKU0008185-                401/402;
                           Better Than No Number?,” Journal of Economic Perspectives 8(4): 45–64 (1994)                      MV3_ROKU0008204                 403;
                                                                                                                                                             801/802;
                                                                                                                                                             901
PTX-285     x              Shari S. Diamond, “Reference Guide on Survey Research,” in Reference Manual on       2011         MV3_ROKU0008205-                401/402;
                           Scientific Evidence, 359-423 (3rd ed. 2011)                                                       MV3_ROKU0008270                 403;
                                                                                                                                                             801/802;
                                                                                                                                                             901
PTX-286     x              James J. Murphy et al., “A Meta-Analysis of Hypothetical Bias in Stated Preference   2005         MV3_ROKU0008422-                401/402;
                           Valuation,” Environmental and Resource Economics 30: 313-25 (2005)                                MV3_ROKU0008434                 403;
                                                                                                                                                             801/802;
                                                                                                                                                             901
PTX-287     x              Engine Group, “Our Story,” available at https://enginegroup.com/us/about/                         MV3_ROKU0008271-                401/402;
                                                                                                                             MV3_ROKU0008280                 403;
                                                                                                                                                             801/802;
                                                                                                                                                             901
PTX-288     x              Peter Grösche and Carsten Schröder, “Eliciting Public Support for Greening the       March 2011   MV3_ROKU0008281-                401/402;
                           Electricity Mix Using Random Parameter Techniques,” Energy Economics 33(2):                       MV3_ROKU0008315                 403;
                           363-70 (March 2011)                                                                                                               801/802;
                                                                                                                                                             901
                                              Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 25 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                            JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                           BATES RANGE        MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                             OBJECTIONS   OBJECTIONS
          OFFER
PTX-289      x             D.V. Hinkley, “On the ratio of two correlated normal random variables,” Biometrika      1969        MV3_ROKU0008316-                401/402;
                           56(3): 635-39 (1969)                                                                                MV3_ROKU0008320                 403;
                                                                                                                                                               801/802;
                                                                                                                                                               901
PTX-290     x              Lena W. Hiselius, “Preferences regarding road transports of hazardous materials using   2005        MV3_ROKU0008321-                401/402;
                           choice experiments—any sign of biases?,” Lund University Department of Economics                    MV3_ROKU0008352                 403;
                           (2005)                                                                                                                              801/802;
                                                                                                                                                               901
PTX-291     x              Sharon L. Lohr, SAMPLING: DESIGN AND ANALYSIS (2nd ed. 1999)                            1999        MV3_ROKU0008353-                401/402;
                                                                                                                               MV3_ROKU0008366                 403;
                                                                                                                                                               801/802;
                                                                                                                                                               901
PTX-292     x              Klaus M. Miller et al., “How Should Consumers’ Willingness to Pay Be Measured?          February    MV3_ROKU0008367-                401/402;
                           An Empirical Comparison of State-of-the-Art Approaches,” Journal of Marketing           2011        MV3_ROKU0008411                 403;
                           Research 48(1): 172-84 (February 2011)                                                                                              801/802;
                                                                                                                                                               901
PTX-293     x              Sukant K. Misra et al., “Consumer Willingness to Pay for Pesticide-Free Fresh            December   MV3_ROKU0008412-                401/402;
                           Produce,” Western Journal of Agricultural Economics 16(2): 218-27 (December 1991)       1991        MV3_ROKU0008421                 403;
                                                                                                                                                               801/802;
                                                                                                                                                               901
PTX-294     x              Alan Stuart and J. Keith Ord, KENDALL’S ADVANCED THEORY OF                              1987        MV3_ROKU0008435-                401/402;
                           STATISTICS, 323-25 (5th ed. 1987)                                                                   MV3_ROKU0008438                 403;
                                                                                                                                                               801/802;
                                                                                                                                                               901
PTX-295     x              U.S. Environmental Protection Agency, “Radon in Drinking Water Health Risk              2/26/1999   MV3_ROKU0008439-                401/402;
                           Reduction and Cost Analysis.” Federal Register Vol. 64, No. 38, (February 26, 1999),                MV3_ROKU0008544                 403;
                           available at https://archive.epa.gov/water/archive/web/html/hrrcafr.html                                                            801/802;
                                                                                                                                                               901
PTX-296     x              Article titled, “1 in 8 Smart TVs Sold in US Run Roku OS,” available at                 1/4/2017    MV3_ROKU0008545-                401/402;
                           https://advanced-television.com/2017/01/04/1-in-8-smart-tvs-sold-in-us-run-roku-os/                 MV3_ROKU0008546                 801/802;
                           (accessed October 24, 2019)                                                                                                         901
                                             Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 26 of 56

                                                                  MV3 PARTNERS LLC V. ROKU, INC.
                                                             WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                 CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                           JUDGE ALAN D. ALBRIGHT

                                                        PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                               EXHIBIT DESCRIPTION                      EXHIBIT                           BATES RANGE        MV3's       ROKU's
  NO.       TO     OFFER                                                                        DATE                                             OBJECTIONS   OBJECTIONS
          OFFER
PTX-297      x             Press Release, “39% of US Broadband Households Own a Streaming Media Player,”        7/24/2019     MV3_ROKU0008549-                401/402;
                           Parks Associates (July 24, 2019), available at                                                     MV3_ROKU0008550                 801/802;
                           https://www.parksassociates.com/blog/article/pr-07242019 (accessed December 4,                                                     901
                           2019)
PTX-298     x              Industry Report, “IT/Telecom Services, OLED, 5G and 8K Becoming Mainstream,”         9/16/2019     MV3_ROKU0008551-                401/402;
                           KB Research (September 16, 2019)                                                                   MV3_ROKU0008554                 801/802;
                                                                                                                                                              901
PTX-299     x              Roku Blog, “A Look at 2015 at Roku: A Great Year for Streaming,” Roku (December 12/30/2015         MV3_ROKU0008555-                403;
                           30, 2015), available at https://blog.roku.com/a-look-at-2015-at-roku-a-great-year-for-             MV3_ROKU0008562                 801/802
                           streaming (accessed December 4, 2019)
PTX-300     x              App Store Preview, “Air Mirror for Roku TV on the App Store,” Apple, available at                  MV3_ROKU0008563-                401/402;
                           https://apps.apple.com/us/app/air-mirror-for-roku-tv/id1369574029 (accessed                        MV3_ROKU0008565                 801/802;
                           December 18, 2019)                                                                                                                 901
PTX-301     x              Jim Kreyenhagen, “Why Catering To Mobile Users Is Vital For Company Growth,”           5/31/2018   MV3_ROKU0008598-                401/402;
                           Forbes (May 21, 2018) available at                                                                 MV3_ROKU0008601                 801/802;
                           https://www.forbes.com/sites/forbescommunicationscouncil/2018/05/21/why-catering-                                                  901
                           to-mobile-users-is-vital-for-company-growth/#52eb6a612677 (accessed January 9,
                           2020)
PTX-302     x              Stephen A. Degnan and Corwin Horton, “A Survey of Licensed Royalties,” les             June 1997   MV3_ROKU0008624-                401/402;
                           Nouvelles (June 1997)                                                                              MV3_ROKU0008629                 801/802;
                                                                                                                                                              901
PTX-303     x              “Historical Prime Rate, 1983 - Present,” JPMorgan Chase & Co., available at                        MV3_ROKU0008661-                401/402;
                           https://www.jpmorganchase.com/corporate/About-JPMC/historical-prime-rate.htm                       MV3_ROKU0008666                 801/802;
                           (accessed January 14, 2020)                                                                                                        901
PTX-304     x              “History of Cable,” California Cable & Telecommunications Association available at                 MV3_ROKU0008667-                401/402;
                           https://www.calcable.org/learn/history-of-cable/ (accessed January 9, 2020)                        MV3_ROKU0008674                 801/802;
                                                                                                                                                              901
PTX-305     x              Roku Support, “How Do I Cast Apps like YouTube or Netflix from my Phone to My                      MV3_ROKU0008675-
                           TV?,” Roku, available at https://support.roku.com/en-ca/article/360002990094-how-                  MV3_ROKU0008679
                           do-i-cast-apps-like-youtube-or-netflix-from-my-phone-to-my-tv- (accessed December
                           19, 2019)
                                              Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 27 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                           JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                        BATES RANGE        MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                          OBJECTIONS   OBJECTIONS
          OFFER
PTX-306      x             Carey Dunne, “How the Television has Evolved,” Fast Company (July 22, 2014)                      MV3_ROKU0008680-                401/402;
                           available at https://www.fastcompany.com/3033336/how-the-television-has-evolved                  MV3_ROKU0008683                 801/802;
                           (accessed January 9, 2020)                                                                                                       901
PTX-307     x              Kim Staples, “How to Connect Your Android to your TV,” Broadband Choices (April     4/20/2018    MV3_ROKU0008684-                401/402;
                           20, 2018) available at https://www.broadbandchoices.co.uk/how-to/how-to-connect-                 MV3_ROKU0008687                 801/802;
                           android-phone-tablet-to-tv (accessed January 9, 2020)                                                                            901
PTX-308     x              “Internet Television – An Anniversary,” Huffington Post (November 20, 2015),        11/20/2015   MV3_ROKU0008704-                401/402;
                           available at https://www.huffpost.com/entry/internet-and-television-o_b_8602316                  MV3_ROKU0008710                 801/802;
                           (accessed January 9, 2020)                                                                                                       901
PTX-309     x              “Digital Media: Rise of On-Demand Content,” Deloitte, available at                               MV3_ROKU0008711-                401/402;
                           https://www2.deloitte.com/content/dam/Deloitte/in/Documents/technology-media-                    MV3_ROKU0008748                 801/802;
                           telecommunications/in-tmt-rise-of-on-demand-content.pdf                                                                          901
PTX-310     x              Roku Blog, “Introducing Roku TV,” Roku (January 5, 2014), available at              1/5/2014     MV3_ROKU0008762-                401/402;
                           https://blog.roku.com/en-ca/introducing-roku-tv (accessed January 9, 2020)                       MV3_ROKU0008775                 801/802;
                                                                                                                                                            901
PTX-311     x              “53c. Land of Television,” U.S. History, available at                                            MV3_ROKU0008776-                401/402;
                           https://www.ushistory.org/us/53c.asp (accessed January 9, 2020)                                  MV3_ROKU0008780                 801/802;
                                                                                                                                                            901
PTX-312     x              App Store Preview, “Mirror for Roku – AirBeam TV on the App Store, “Apple,                       MV3_ROKU0008871-                401/402;
                           available at https://apps.apple.com/us/app/mirror-for-roku-airbeamtv/id1249399133                MV3_ROKU0008873                 801/802;
                           (accessed December 18, 2019)                                                                                                     901
PTX-313     x              Alex Weprin, “Mobile Video Surges as Content Converges with Tech,” Digital News     11/5/2018    MV3_ROKU0008874-                401/402;
                           Daily (November 5, 2018), available at                                                           MV3_ROKU0008875                 801/802;
                           https://www.mediapost.com/publications/article/327575/mobile-video-surges-as-                                                    901 401/402;
                           content-converges-with-tech.html (accessed January 9, 2020)                                                                      801/802;
                                                                                                                                                            901
PTX-314     x              Betsy Schiffman, “Move Over Netflix – Roku to Open the Box,” Wired (September       9/24/2008    MV3_ROKU0008886-                401/402;
                           24, 2008) available at https://www.wired.com/2008/09/roku-box-will-b/ (accessed                  MV3_ROKU0008893                 801/802
                           January 9, 2020)
PTX-315     x              Press Release, “Parks Associates: Nearly 40% of U.S. Broadband Households Own a     5/31/2018    MV3_ROKU0008894-                401/402;
                           Streaming Media Player,” Parks Associates (May 31, 2018)                                         MV3_ROKU0008897                 801/802;
                                                                                                                                                            901
                                              Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 28 of 56

                                                                    MV3 PARTNERS LLC V. ROKU, INC.
                                                               WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                   CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                            JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                           BATES RANGE        MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                             OBJECTIONS   OBJECTIONS
          OFFER
PTX-316      x             Stephen Silver, “Netflix, Roku Launch Set-Top Box,” Dealerscope Today (May 20,          5/20/2008   MV3_ROKU0008898-                401/402;
                           2008), available at https://www.dealerscope.com/article/netflix-roku-launch-set-top-                MV3_ROKU0008903                 801/802;
                           box-105783/ (accessed January 9, 2020)                                                                                              901
PTX-317     x              Phil Kurz, “Number of U.S. TV Homes Grows to 120.6 Million, Says Nielsen,” TV           8/27/2019   MV3_ROKU0008904-                401/402;
                           Technology (August 27, 2019), available at                                                          MV3_ROKU0008905                 801/802;
                           https://www.tvtechnology.com/news/number-of-u-s-tv-homes-grows-to-120-6-                                                            901
                           million-says-nielsen (accessed January 9, 2020)
PTX-318     x              Richard Razgaitis, Valuation and Pricing of Technology-Based Intellectual Property      2003        MV3_ROKU0008941-                401/402;
                           (2003)                                                                                              MV3_ROKU0008944                 801/802;
                                                                                                                                                               901
PTX-319     x              Internet Innovation, “Research Peek of the Week: Smartphone Users in the US             7/3/2018    MV3_ROKU0008945-                401/402;
                           Expected to Reach Over 270 Million by 2022,” IIA (July 3, 2018), available at                       MV3_ROKU0008951                 801/802;
                           https://internetinnovation.org/general/research-peek-of-the-week-smartphone-users-in-                                               901
                           the-us-expected-to-reach-over-270-million-by-2020/
PTX-320     x              App Store Preview, “Rocket – Video Cast for Roku,” Apple, available at                              MV3_ROKU0009037-                401/402;
                           https://apps.apple.com/us/app/rocket-video-cast-for-roku/id357555848 (accessed                      MV3_ROKU0009039                 801/802;
                           December 18, 2019)                                                                                                                  901
PTX-321     x              Roku, Inc.’s Form 10-K for the year ended December 31, 2017                                         MV3_ROKU0009040-
                                                                                                                               MV3_ROKU0009149
PTX-322     x              Roku, Inc.’s Form 10-K for the year ended December 31, 2018                                         MV3_ROKU0009150-
                                                                                                                               MV3_ROKU0009478
PTX-323     x              Roku, Inc.’s Form 10-Q for the quarterly period ended March 31, 2019                                MV3_ROKU0009479-
                                                                                                                               MV3_ROKU0009545
PTX-324     x              Roku, Inc.’s Form 10-Q for the quarterly period ended June 30, 2019                                 MV3_ROKU0009546-
                                                                                                                               MV3_ROKU0009706
PTX-325     x              Roku, Inc.’s Form 10-Q for the quarterly period ended September 30, 2019                            MV3_ROKU0009707-
                                                                                                                               MV3_ROKU0009774
PTX-326     x              Ralph Schackart et al., “Roku, Inc., Addressing the Bear Thesis: Proprietary Active     8/16/2018   MV3_ROKU0009775-                401/402;
                           Account Build, Gross Margin Analysis, and Survey,” William Blair Equity Research                    MV3_ROKU0009777                 801/802;
                           (August 16, 2018)                                                                                                                   901
                                             Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 29 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                           JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                           BATES RANGE        MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                             OBJECTIONS   OBJECTIONS
          OFFER
PTX-327      x             Tim Nollen & Jordan Boretz, “Roku - The next leg of CTV device and ad growth,”         10/9/2019    MV3_ROKU0009778-                401/402;
                           Macquarie Research (October 9, 2019)                                                                MV3_ROKU0009795                 801/802;
                                                                                                                                                               901
PTX-328     x              Matthew Miller, “Roku Adds 2 New Players, Including the HD-XR with 802.11n             10/27/2009   MV3_ROKU0009796-                401/402;
                           Support,” ZDNet (October 27, 2009), available at https://www.zdnet.com/article/roku-                MV3_ROKU0009810                 801/802;
                           adds-2-new-players-including-the-hd-xr-with-802-11n-support/ (accessed January 9,                                                   901
                           2020)
PTX-329     x              “Products – Audio,” Roku, available at                                                              MV3_ROKU0009811-
                           https://web.archive.org/web/20191119233030/https://www.roku.com/products/audio                      MV3_ROKU0009813
                           (accessed January 9, 2020)
PTX-330     x              Press Release, “Roku Digital Video Player Now Streaming HD Content from Netflix,”      12/22/2008   MV3_ROKU0009814                 401/402;
                           Roku (December 22, 2008), available at                                                                                              801/802;
                           https://www.businesswire.com/news/home/20081221005044/en/Roku-Digital-Video-                                                        901
                           Player-Streaming-HD-Content
PTX-331     x              Roku Inc.’s Company Profile, Bloomberg, available at                                                MV3_ROKU0009822-                401/402;
                           https://www.bloomberg.com/profile/company/ROKU:US (accessed November 7,                             MV3_ROKU0009825                 801/802;
                           2019)                                                                                                                               901
PTX-332     x              Press Release, “Roku Increases Market Share Among Streaming Media Players,             8/23/2017    MV3_ROKU0009826-                401/402;
                           Extending Its Lead on Amazon, Google, and Apple,” Parks Associates (August 23,                      MV3_ROKU0009827                 801/802;
                           2017) (accessed December 4, 2019)                                                                                                   901
PTX-333     x              Press Release, “Roku Introduces Roku TV,” Roku (January 6, 2014), available at         1/6/2014     MV3_ROKU0009828-
                           https://newsroom.roku.com/news/2014/01/roku-introduces-roku-tv/8rfwzsh1-                            MV3_ROKU0009832
                           1564179703 (accessed January 9, 2020)
PTX-334     x              “Roku Player Accessories,” Roku, available at                                                       MV3_ROKU0009833-
                           https://web.archive.org/web/20190821003003/https://www.roku.com/products/accesso                    MV3_ROKU0009845
                           ries/player (accessed January 9, 2020)
PTX-335     x              App Store Preview, “Screen Mirroring+ for Roku,” Apple, available at                                MV3_ROKU0009873-                401/402;
                           https://apps.apple.com/us/app/screen-mirroring-for-roku/id1295610132 (accessed                      MV3_ROKU0009875                 801/802;
                           December 18, 2019)                                                                                                                  901
                                              Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 30 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                            JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                           BATES RANGE        MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                             OBJECTIONS   OBJECTIONS
          OFFER
PTX-336      x             Melissa Morell, “Six Tips to Get the Most From Your Roku Player or Roku TV,”           11/25/2014   MV3_ROKU0009881-                403 (duplicative
                           Roku Blog (November 25, 2014), available at https://blog.roku.com/en-ca/six-tips-to-                MV3_ROKU0009898                 with PTX-170
                           get-the-most-from-your-roku-player-or-roku-tv (accessed January 9, 2020)                                                            and 236);
                                                                                                                                                               801/802
PTX-337     x              “Share of Streaming Media Players Installed Base in the United States by               2019         MV3_ROKU0009899                 401/402;
                           Brand/Manufacturer from 2015 to 2019,” Statista (2019)                                                                              801/802;
                                                                                                                                                               901
PTX-338     x              Press Release, “TCL Roku TV Offers Easiest Way to Endless Entertainment,” TCL          8/19/2014    MV3_ROKU0009900-                401/402;
                           (August 19, 2014), available at https://www.tclusa.com/about-us/press-releases/tcl-                 MV3_ROKU0009903                 801/802;
                           roku-tv-lineup-announced-2014                                                                                                       901
PTX-339     x              Christopher Klein, “The Birth of Satellite TV, 50 Years Ago,” History (August 22,      7/23/2012    MV3_ROKU0009904-                401/402;
                           2018), available at https://www.history.com/news/the-birth-of-satellite-tv-50-years-                MV3_ROKU0009906                 801/802;
                           ago (accessed January 9, 2020)                                                                                                      901
PTX-340     x              Adam Pothitos, “The History of the Smartphone,” Mobile Industry Review (October        10/31/2016   MV3_ROKU0009907-                401/402;
                           31, 2016), available at http://www.mobileindustryreview.com/2016/10/the-history-of-                 MV3_ROKU0009914                 801/802;
                           the-smartphone.html (accessed January 9, 2020)                                                                                      901
PTX-341     x              Amy He, “Average US Time Spent with Mobile in 2019 has Increased,” eMarketer           6/4/2019     MV3_ROKU0009997-                401/402;
                           (June 4, 2019), available at https://www.emarketer.com/content/average-us-time-                     MV3_ROKU0010003                 801/802;
                           spent-with-mobile-in-2019-has-increased (accessed January 9, 2020)                                                                  901
PTX-342     x              Vince Pontorno, “Use Your Android Phone to Cast to Your TV,” Komando.com               8/6/2019     MV3_ROKU0010017-                401/402;
                           (August 6, 2019) available at https://www.komando.com/tech-tips/screen-mirroring-                   MV3_ROKU0010025                 801/802;
                           tips-for-android/582221/ (accessed January 9, 2020)                                                                                 901
PTX-343     x              “Global Mobile Consumer Survey, Overview of Results, US Edition,” Deloitte (2018)      2018         MV3_ROKU0010026-                401/402;
                                                                                                                               MV3_ROKU0010044                 403;
                                                                                                                                                               801/802;
                                                                                                                                                               901
PTX-344     x              The Cord Cutter Blog, “What is Over-the-Air Television (OTA TV) and How Can it         10/13/2012   MV3_ROKU0010113-                401/402;
                           Help you Save Money,” Gomohu (October 13, 2012), available at                                       MV3_ROKU0010120                 801/802;
                           https://www.gomohu.com/blog/cutting-the-cord/ota-tv-over-the-air/ (accessed January                                                 901
                           9, 2020)
                                              Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 31 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                            JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                           BATES RANGE        MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                             OBJECTIONS   OBJECTIONS
          OFFER
PTX-345      x             “When Did Video On Demand Start,” MSA Focus (July 4, 2017), available at               7/4/2017     MV3_ROKU0010121-                401/402;
                           https://www.msafocus.com/news/video-demand-start/                                                   MV3_ROKU0010127                 801/802;
                                                                                                                                                               901
PTX-346     x              David Pierce, “Your Smart TV Is Only Going to Get Dumber,” Wall Street Journal         11/25/2018   MV3_ROKU0010128-                401/402;
                           (November 25, 2018), available at https://www.wsj.com/articles/your-mart-tv-is-only-                MV3_ROKU0010130                 801/802;
                           going-to-get-dumber-1543154401 (accessed December 6, 2019)                                                                          901
PTX-347     x              Roku Developer, “Streaming Specifications,” available at                                            MV3_ROKU0010131-
                           https://developer.roku.com/docs/specs/streaming.md#adaptive-streaming-protocols                     MV3_ROKU0010139
                           (accessed January 14, 2020)
PTX-348     x              DE 1 252 731 issued December 31, 1962                                                  1962         MV3_ROKU0010140-                401/402;
                                                                                                                               MV3_ROKU0010145                 801/802
PTX-349     x              Netflix, “DIAL Discovery And Launch protocol specification,” Version 2.2               2018         MV3_ROKU0010146-                403 (duplicative
                                                                                                                               MV3_ROKU0010187                 with PTX-032)
PTX-350     x              “DVB-H Global Mobile TV: Technology,” available at http://www.dvb-h-                                MV3_ROKU0010188                 401/402;
                           online.org/technology.htm (accessed January 14, 2020)                                                                               801/802;
                                                                                                                                                               901
PTX-351     x              ETSI EN 302 304 v1.1.1: Digital Video Broadcasting (DVB); Transmission System          November     MV3_ROKU0010189-                401/402;
                           for Handheld Terminals (DVB-H) ETSI (November 2004)                                    2004         MV3_ROKU0010202                 801/802;
                                                                                                                                                               901
PTX-352     x              UK Patent Application GB 2 059 712 A to Clarke                                         4/23/1981    MV3_ROKU0010203-                401/402;
                                                                                                                               MV3_ROKU0010213                 801/802
PTX-353     x              Roku Developer, “Hardware Specifications,” available at                                             MV3_ROKU0010214-
                           https://developer.roku.com/docs/specs/hardware.md                                                   MV3_ROKU0010222
PTX-354     x              High-Definition Multimedia Interface Specification Version 1.4 (June 5, 2009)          6/5/2009     MV3_ROKU0010223-                401/402;
                                                                                                                               MV3_ROKU0010647                 801/802;
                                                                                                                                                               901
PTX-355     x              Roku Support, “How do I set up a 4K Ultra HD or HDR device with my Roku                             MV3_ROKU0010650-
                           TV™?,” Roku, available at https://support.roku.com/article/115008604867-how-do-i-                   MV3_ROKU0010654
                           set-up-a-4k-ultra-hd-or-hdr-device-with-my-roku-tv- (accessed January 14, 2020)
PTX-356     x              Ryoji Yanase et al., “Development of Single-Frame Super-Resolution System LSI,”        January      MV3_ROKU0010656-                401/402;
                           NEC Tech. Journal Vol. 4. No. 1 (2009), available at                                   2009         MV3_ROKU0010659                 801/802;
                           https://www.nec.com/en/global/techrep/journal/g09/n01/pdf/090104.pdf                                                                901
                                              Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 32 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                           JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                          BATES RANGE        MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                            OBJECTIONS   OBJECTIONS
          OFFER
PTX-357      x             VP8 Data Format and Decoding Guide (November 2011), available at                      November     MV3_ROKU0010660-                401/402;
                           https://tools.ietf.org/html/rfc6386 (accessed January 14, 2020)                       2011         MV3_ROKU0010964                 801/802;
                                                                                                                                                              901
PTX-358     x              Samsung Galaxy A20 Specifications, available at                                                    MV3_ROKU0010965-                401/402;
                           https://www.gadgetsnow.com/mobile-phones/Samsung-Galaxy-A20 (accessed                              MV3_ROKU0010975                 801/802;
                           January 14, 2020)                                                                                                                  901
PTX-359     x              Roku Developer, “Streaming Specifications,” available at                                           MV3_ROKU0010977-                403 (duplicative
                           https://developer.roku.com/docs/specs/streaming.md (accessed January 14, 2020)                     MV3_ROKU0010985                 with PTX-347)
PTX-360     x              TCL 50” Class 4-Series 4K UHD HDR Roku Smart TV product information,                               MV3_ROKU0010986-                401/402;
                           available at https://www.tclusa.com/products/home-theater/4-series/tcl-50-class-4-                 MV3_ROKU0010994                 801/802;
                           series-4k-uhd-led-roku-smart-tv-50S423 (accessed January 14, 2020)                                                                 901
PTX-361     x              ITU-T Series H: Audiovisual and Multimedia Systems Infrastructure of audiovisual      October      MV3_ROKU0011089-                401/402;
                           services – Transmission multiplexing and synchronization | Information technology –   2004         MV3_ROKU0011332                 801/802;
                           Generic coding of moving pictures and associated audio information: Systems,                                                       901
                           H.222.0 (October 2014)
PTX-362     x              ITU-T Series H: Audiovisual and Multimedia Systems Infrastructure of audiovisual      June 2019    MV3_ROKU0011333-                401/402;
                           services – Coding of moving video | Advanced video coding for generic audiovisual                  MV3_ROKU0012166                 801/802;
                           services, H.264 (June 2019)                                                                                                        901
PTX-363     x              ITU-T Series H: Audiovisual and Multimedia Systems Infrastructure of audiovisual      November     MV3_ROKU0012167-                401/402;
                           services – Coding of moving video | High efficiency video coding, H.265 (November     2019         MV3_ROKU0012877                 801/802;
                           2019)                                                                                                                              901
PTX-364     x              M. Kornfeld and U. Reimers, “DVB-H – the emerging standard for mobile data            January      MV3_ROKU0012878-                401/402;
                           communication,” EBU Technical Review (January 2005)                                   2005         MV3_ROKU0012887                 801/802;
                                                                                                                                                              901
PTX-365     x              U.S. Patent No. 2,813,148 to Pensak                                                   11/12/1957   MV3_ROKU0012888-                401/402;
                                                                                                                              MV3_ROKU0012896                 801/802
PTX-366     x              U.S. Patent No. 3,109,892 to Helsdon                                                  11/5/1963    MV3_ROKU0012897-                401/402;
                                                                                                                              MV3_ROKU0012902                 801/802
PTX-367     x              Google VP9 Bitstream & Decoding Process Specification, Version 0.6 (March 31,         2016         MV3_ROKU0012910-                401/402;
                           2016)                                                                                              MV3_ROKU0013080                 801/802;
                                                                                                                                                              901
                                              Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 33 of 56

                                                                    MV3 PARTNERS LLC V. ROKU, INC.
                                                               WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                   CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                             JUDGE ALAN D. ALBRIGHT

                                                          PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                 EXHIBIT DESCRIPTION                      EXHIBIT                          BATES RANGE        MV3's       ROKU's
  NO.       TO     OFFER                                                                          DATE                                            OBJECTIONS   OBJECTIONS
          OFFER
PTX-368      x             Definition of “Set-Top Box (STB),” available at                                                     MV3_ROKU0013081-                401/402;
                           https://www.techopedia.com/definition/2284/set-top-box.stb.                                         MV3_ROKU0013083                 801/802;
                                                                                                                                                               901
PTX-369     x              “Wi-Fi Alliance® to Launch Wi-Fi CERTIFIED Miracast™ to Deliver Display                 5/31/2012   MV3_ROKU0013084-                401/402;
                           Applications,” available at https://www.wi-fi.org/news-events/newsroom/wi-fi-                       MV3_ROKU0013085                 801/802;
                           alliance-to-launch-wi-fi-certified-miracast-to-deliver-display (accessed January 14,                                                901
                           2020)
PTX-370     x              Wi-Fi Alliance, Wi-Fi Display Technical Specification, Version 2.1                      2017        MV3_ROKU0013086-                401/402;
                                                                                                                               MV3_ROKU0013281                 801/802;
                                                                                                                                                               901
PTX-371     x              NASA, “The Apollo 11 Telemetry Data Recordings: A Final Report” (2007)                  2007        MV3_ROKU0013368-                401/402;
                                                                                                                               MV3_ROKU0013387                 801/802;
                                                                                                                                                               901
PTX-372     x              ATSC Digital Television Standard A/53 including Annexes A-E (1995)                      1995        MV3_ROKU0013388-                401/402;
                                                                                                                               MV3_ROKU0013461                 801/802;
                                                                                                                                                               901
PTX-373     x              ATSC Digital Television Standard A/53: Parts 1-6 (2007)                                 2007        MV3_ROKU0013462-                401/402;
                                                                                                                               MV3_ROKU0013597                 801/802;
                                                                                                                                                               901
PTX-374     x              J.L.E. Baldwin et al., “A Standards Converter Using Digital Techniques,” Royal          1972        MV3_ROKU0013598-                401/402;
                           Television Society Journal, 3-11 (Jan./Feb. 1972) (“Baldwin Article”)                               MV3_ROKU0013607                 801/802;
                                                                                                                                                               901
PTX-375     x              Article titled, “B.B.C Electronic Field Store Colour Television Converter,” The Radio               MV3_ROKU0013608                 401/402;
                           and Electronic Engineer 160                                                                                                         801/802;
                                                                                                                                                               901
PTX-376     x              BBC Television, A British Engineering Achievement, 2s, 6d (1958)                        1958        MV3_ROKU0013609-                401/402;
                                                                                                                               MV3_ROKU0013669                 801/802;
                                                                                                                                                               901
PTX-377     x              A.V. Lord and E.R. Rout, “A Review of Television Standards Conversion,” BBC             1964        MV3_ROKU0013670-                401/402;
                           Engineering Division Monograph No. 55 (December 1964)                                               MV3_ROKU0013691                 801/802;
                                                                                                                                                               901
                                              Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 34 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                            JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                            BATES RANGE        MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                              OBJECTIONS   OBJECTIONS
          OFFER
PTX-378      x             G.M. BBC-Le Couteur, “Digital Line Store Standards Conversion: Determination of         1973         MV3_ROKU0013692-                401/402;
                           the Optimum Interpolation Aperture Function,” The British Broadcasting Corporation                   MV3_ROKU0013696                 801/802;
                           (BBC) (October 1973) (“BBC-Le Couteur”)                                                                                              901
PTX-379     x              P. Rainger and E.R. Rout, “Television Standards Convertors Using a Line Store,”         1966         MV3_ROKU0013697-                401/402;
                           113(9) Proceedings of the Institution of Electrical Engineers 1437- 56 (September                    MV3_ROKU0013717                 801/802;
                           1966)                                                                                                                                901
PTX-380     x              K. Blair Benson, “CBS Television Standards Conversion Techniques,” 70 Journal of        1961         MV3_ROKU0013718-                401/402;
                           the SMPTE 628-32 (August 1961)                                                                       MV3_ROKU0013722                 801/802;
                                                                                                                                                                901
PTX-381     x              “Charting the Digital Broadcasting Future,” Final Report of the Advisory Committee      1998         MV3_ROKU0013723-                401/402;
                           on Public Interest Obligations of Digital Television Broadcasters (December 18, 1998)                MV3_ROKU0013900                 801/802;
                                                                                                                                                                901
PTX-382     x              Yasuaki Kanatsugu et al., “Development of MUSE Family Systems,” IEEE (June 9,           1989         MV3_ROKU0013907-                401/402;
                           1989)                                                                                                MV3_ROKU0013913                 801/802;
                                                                                                                                                                901
PTX-383     x              Dicky Howett, “Standards Conversion,” in Television Innovations, 50 Technological       2006         MV3_ROKU0013914-                401/402;
                           Developments, Kelly Publications (2006)                                                              MV3_ROKU0013916                 801/802;
                                                                                                                                                                901
PTX-384     x              “Digital Techniques in Broadcast Engineering, A Progress Report from the B.B.C.,”       1971         MV3_ROKU0013917-                401/402;
                           Supplement to the Radio and Electronics Engineer (April 1971)                                        MV3_ROKU0013918                 801/802;
                                                                                                                                                                901
PTX-385     x              Marcelo S. Alencar, Digital Television Systems 3-64, 118-136 (2009)                     2009         MV3_ROKU0013919-                401/402;
                                                                                                                                MV3_ROKU0014002                 801/802;
                                                                                                                                                                901
PTX-386     x              “Advisory Committee Final Report and Recommendation,” Federal Communications            11/28/1995   MV3_ROKU0014003-                401/402;
                           Commission Advisory Committee on Advanced Television Service (November 28,                           MV3_ROKU0014037                 801/802;
                           1995)                                                                                                                                901
PTX-387     x              Fourth Report and Order, In the Matter of Advanced Television Systems and Their         1996         MV3_ROKU0014072-                401/402;
                           Impact Upon the Existing Television Broadcast Service, No. 87-268, Federal                           MV3_ROKU0014108                 801/802;
                           Communications Commission FCC96-493 (December 24, 1996)                                                                              901
                                                Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 35 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                           JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                 BATES RANGE        MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                   OBJECTIONS   OBJECTIONS
          OFFER
PTX-388      x             “Telecommunications: Glossary of Telecommunication Terms,” Federal Standard               MV3_ROKU0014109-                401/402;
                           FED-STD-1037C                                                                             MV3_ROKU0014116                 801/802;
                                                                                                                                                     901
PTX-389     x              Donald G. Fink, Television Engineering (2nd ed. 1952)                              1952   MV3_ROKU0014117-                401/402;
                                                                                                                     MV3_ROKU0014178                 801/802;
                                                                                                                                                     901
PTX-390     x              G.D. Monteath, “Visit to Rome: 29th August – 1st September 1960,” Research         1960   MV3_ROKU0014179-                401/402;
                           Department Report No. A-059 (October 1960)                                                MV3_ROKU0014189                 801/802;
                                                                                                                                                     901
PTX-391     x              Gwyneth Davies Heynes, “Digital Television: A Glossary and Bibliography,” 86       1977   MV3_ROKU0014190-                401/402;
                           SMPTE Journal (January 1977)                                                              MV3_ROKU0014193                 801/802;
                                                                                                                                                     901
PTX-392     x              Rolf R. Hainich & Oliver Bimber, DISPLAYS FUNDAMENTALS &                           2011   MV3_ROKU0014194-                401/402;
                           APPLICATIONS (2011)                                                                       MV3_ROKU0014316                 801/802;
                                                                                                                                                     901
PTX-393     x              Hans Bodeker, “The Development of German Standards-Conversion Technique,”          1958   MV3_ROKU0014317-                401/402;
                           EBU Review Part A - Technical (October 1958)                                              MV3_ROKU0014321                 801/802;
                                                                                                                                                     901
PTX-394     x              “HDTV Demonstration at FCC Goes Smoothly, But Early Availability Doubted,”         1987   MV3_ROKU0014322-                401/402;
                           Communications Daily (January 8, 1987)                                                    MV3_ROKU0014323                 801/802;
                                                                                                                                                     901
PTX-395     x              Telefunken History                                                                        MV3_ROKU0014324-                401/402;
                                                                                                                     MV3_ROKU0014331                 801/802;
                                                                                                                                                     901
PTX-396     x              Keith Jack, VIDEO DEMYSTIFIED (5th ed. 2007)                                       2007   MV3_ROKU0014332-                401/402;
                                                                                                                     MV3_ROKU0014875                 801/802;
                                                                                                                                                     901
PTX-397     x              John Scott-Taggart, “Television in America, Part II,” 31(793) Popular Wireless &   1937   MV3_ROKU0014876-                401/402;
                           Television Times (August 14, 1937)                                                        MV3_ROKU0014878                 801/802;
                                                                                                                                                     901
                                              Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 36 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                           JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                   BATES RANGE        MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                     OBJECTIONS   OBJECTIONS
          OFFER
PTX-398      x             Arch C. Luther, DIGITAL VIDEO IN THE PC ENVIRONMENT (“Digital Video”)                1991   MV3_ROKU0014879-                401/402;
                           (2d ed. 1991)                                                                               MV3_ROKU0014969                 801/802;
                                                                                                                                                       901
PTX-399     x              Arch Luther & Andrew Inglis, VIDEO ENGINEERING (3rd ed. 1999)                        1999   MV3_ROKU0014970-                401/402;
                                                                                                                       MV3_ROKU0015134                 801/802;
                                                                                                                                                       901
PTX-400     x              F.C. McLean et al., “The BBC Television Centre and its Technical Facilities,” The    1962   MV3_ROKU0015135-                401/402;
                           Proceedings of the Institution of Electrical Engineers (May 1962)                           MV3_ROKU0015157                 801/802;
                                                                                                                                                       901
PTX-401     x              Michael Rogers, “The Television of the Future,” Newsweek (April 4, 1988)             1988   MV3_ROKU0015158-                401/402;
                                                                                                                       MV3_ROKU0015160                 801/802;
                                                                                                                                                       901
PTX-402     x              Robert L. Myers, DISPLAY INTERFACES, Fundamentals and Standards (2002)               2002   MV3_ROKU0015161-                401/402;
                                                                                                                       MV3_ROKU0015328                 801/802;
                                                                                                                                                       901
PTX-403     x              “Technical Standards Converter,” NHK Technical Monograph, No. 17 (Mar. 1971)         1971   MV3_ROKU0015331-                401/402;
                                                                                                                       MV3_ROKU0015367                 801/802;
                                                                                                                                                       901
PTX-404     x              “NTSC, PAL, and SECAM Overview”                                                             MV3_ROKU0015368-                401/402;
                                                                                                                       MV3_ROKU0015498                 801/802;
                                                                                                                                                       901
PTX-405     x              Dragos Ruiu, “An Overview of MPEG-2 - The 1997 Digital Video Test Symposium,”        1997   MV3_ROKU0015499-                401/402;
                           (1997)                                                                                      MV3_ROKU0015514                 801/802;
                                                                                                                                                       901
PTX-406     x              P. Rainger, “An Electronic Line-Standards Converter,” Electronics & Power, Journal   1964   MV3_ROKU0015515-                401/402;
                           of the Institution of Electrical Engineers, Vol. 10 (May 1964)                              MV3_ROKU0015519                 801/802;
                                                                                                                                                       901
PTX-407     x              E.R. Rout & R.E. Davies, “Electronic Standards Conversion for Transatlantic Color    1968   MV3_ROKU0015520-                401/402;
                           Television,” Journal of SMPTE 77(1) (January 1968)                                          MV3_ROKU0015525                 801/802;
                                                                                                                                                       901
                                             Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 37 of 56

                                                                  MV3 PARTNERS LLC V. ROKU, INC.
                                                             WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                 CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                          JUDGE ALAN D. ALBRIGHT

                                                        PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                               EXHIBIT DESCRIPTION                      EXHIBIT                       BATES RANGE        MV3's       ROKU's
  NO.       TO     OFFER                                                                        DATE                                         OBJECTIONS   OBJECTIONS
          OFFER
PTX-408      x             M.V. Sullivan, “Apollo Black-and-White Television Scan Converter,” 79 Journal of   1970        MV3_ROKU0015526-                401/402;
                           the SMPTE 621-25 (July 1970)                                                                   MV3_ROKU0015530                 801/802;
                                                                                                                                                          901
PTX-409     x              A.V. Lord et al., “An Outline of Synchronous Standards Conversion Using a Delay-   1962        MV3_ROKU0015531-                401/402;
                           Line Interpolator,” I.E.E. Conference Report Series No. 5 Television Engineering               MV3_ROKU0015542                 801/802;
                           Report of the International Television Conference Held in London (July 1962)                                                   901
PTX-410     x              “Television from Paris,” Wireless World (August 1952)                              1952        MV3_ROKU0015543-                401/402;
                                                                                                                          MV3_ROKU0015545                 801/802;
                                                                                                                                                          901
PTX-411     x              THE YEAR THAT MADE THE DAY, How the BBC Planned and Prepared the                               MV3_ROKU0015546-                401/402;
                           Coronation Day Broadcasts, BBC Broadcasting House                                              MV3_ROKU0015622                 801/802;
                                                                                                                                                          901
PTX-412     x              “NTSC Broadcast Standards,” Voice & Vision, Ch. 9 (Mick Hurbis-Cherrier and        2007        MV3_ROKU0015623-                401/402;
                           Focal Press 2007)                                                                              MV3_ROKU0015636                 801/802;
                                                                                                                                                          901
PTX-413     x              Marcus Weise & Diana Weynand, HOW VIDEO WORKS - From Analog to High                2007        MV3_ROKU0015637-                401/402;
                           Definition (2d ed. 2007)                                                                       MV3_ROKU0015758                 801/802;
                                                                                                                                                          901
PTX-414     x              Westinghouse Press Release, “Westinghouse TV Cameras Bring Apollo Video from                   MV3_ROKU0015759-                401/402;
                           Liftoff to Lunar Landscape”                                                                    MV3_ROKU0015772                 801/802;
                                                                                                                                                          901
PTX-415     x              “Television Standards Converter Using Digital Techniques,” 43(3) Radio and         1973        MV3_ROKU0015773-                401/402;
                           Electronic Engineer 230-32 (March 1973)                                                        MV3_ROKU0015775                 801/802;
                                                                                                                                                          901
PTX-416     x              Tim Nollen and Jordan Boretz, “Roku (ROKU US), The next leg of CTV device and      10/9/2019   MV3_ROKU0009778-                401/402;
                           ad growth,” Macquarie Research (October 9, 2019)                                               MV3_ROKU0009795                 801/802;
                                                                                                                                                          901
PTX-417     x              Roku TV User Guide Version 8.0                                                                 ROKU00000049-
                                                                                                                          ROKU00000193
PTX-418     x              TCL Roku TV S-Series S301 / S303 / S305 User Guide                                             ROKU00000194-
                                                                                                                          ROKU00000207
                                             Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 38 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                           JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                          BATES RANGE      MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                          OBJECTIONS   OBJECTIONS
          OFFER
PTX-419      x             Andrew Soh, “How to Miracast to Roku TV/Roku Devices,” Networking - Roku              4/10/2017    ROKU00006255-
                           CONFLUENCE                                                                                         ROKU00006256
PTX-420     x              Schematic for Amarillo 4K SoC Board PVT                                               8/8/2017     ROKU00006370-
                                                                                                                              ROKU00006378
PTX-421     x              Schematic for Bryan MP PCB                                                            12/15/2017   ROKU00006379-
                                                                                                                              ROKU00006399
PTX-422     x              Fourth Amendment to Roku TV License and Distribution Agreement between Roku           5/16/2017    ROKU00011334-
                           and Best Buy China Ltd., effective May 16, 2017                                                    ROKU00011338
PTX-423     x              Fifth Amendment to Roku TV License and Distribution Agreement between Roku,           12/12/2017   ROKU00011339-
                           Inc. and Best Buy China Ltd., effective December 12, 2017                                          ROKU00011341
PTX-424     x              First Amendment to Roku TV License and Distribution Agreement between Roku and        10/15/2015   ROKU00011359-
                           Best Buy China Ltd., effective October 15, 2015                                                    ROKU00011368
PTX-425     x              Second Amendment to Roku TV License and Distribution Agreement between Roku           2/1/2016     ROKU00011369-
                           and Best Buy China Ltd., effective February 1, 2016                                                ROKU00011373
PTX-426     x              Third Amendment to Roku TV License and Distribution Agreement between Roku            11/14/2016   ROKU00011374-
                           and Best Buy China Ltd., effective November 14, 2016                                               ROKU00011382
PTX-427     x              Fourth Amendment to Roku TV License and Distribution Agreement between Roku,          5/16/2017    ROKU00011383-
                           Inc. and Best Buy China Ltd., effective May 16, 2017                                               ROKU00011386
PTX-428     x              Roku/Best Buy - Roku TV Term Sheet between Roku and Best Buy China Ltd.,              6/18/2014    ROKU00011387-
                           signed June 18, 2014                                                                               ROKU00011393
PTX-429     x              Best Buy MDF Authorization Agreement                                                  5/3/2015     ROKU00011484-
                                                                                                                              ROKU00011485
PTX-430     x              Confidentiality Agreement between Best Buy Enterprise Services, Inc. and Roku, Inc.   2/14/2013    ROKU00011486-
                                                                                                                              ROKU00011488
PTX-431     x              First Amendment to Roku TV License and Distribution Agreement between Roku,           10/15/2015   ROKU00011489-
                           Inc. and Best Buy China Ltd., effective October 15, 2015                                           ROKU00011497
PTX-432     x              [Draft] Letter to Best Buy China, Ltd. from Roku, Inc.                                August       ROKU00011498                  106;
                                                                                                                 2016                                       401/402
PTX-433     x              Schedule A Roku TV Sublicense under Rovi, TiVo and IV Patents with Best Buy           3/31/2017    ROKU00011499-
                           China, Ltd., executed March 31, 2017                                                               ROKU00011511
PTX-434     x              Letter to Roku, Inc. from Best Buy Co., Inc.                                          6/18/2015    ROKU00011512
                                              Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 39 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                            JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                         BATES RANGE      MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                         OBJECTIONS   OBJECTIONS
          OFFER
PTX-435      x             Which? Best Buy Logo License Agreement Internet TV Boxes between Which?               4/6/2018    ROKU00011513-
                           Limited and Roku Europe Ltd.                                                                      ROKU00011561
PTX-436     x              Roku TV Brand Owner Term Sheet between Roku, Inc. and Curtis International Ltd.                   ROKU00011562-
                           and Display-Vu Corp. (unexecuted)                                                                 ROKU00011569
PTX-437     x              Roku TV License & Distribution Agreement between Roku, Inc. and Curtis                3/7/2017    ROKU00011570-
                           International Ltd. and Display-Vu Corp., effective March 7, 2017                                  ROKU00011614
PTX-438     x              Roku TV Model Addendum between Curtis International Ltd. and Display-Vu Corp.         3/7/2017    ROKU00011615-
                           and Roku., Inc., effective March 7, 2017                                                          ROKU00011618
PTX-439     x              Hard Bundled Product Agreement between Roku, Inc. and Curtis International Ltd.,      7/6/2018    ROKU00011619-
                           effective July 6, 2018                                                                            ROKU00011633
PTX-440     x              Roku TV Brand Owner Term Sheet between Roku, Inc. and Curtis International Ltd.       3/17/2017   ROKU00011634-
                           and Display-Vu Corp., executed March 17, 2017                                                     ROKU00011642
PTX-441     x              Amendment One to Roku TV License and Distribution Agreement between Roku, Inc.        1/1/2019    ROKU00011643-
                           and Curtis International Ltd., effective January 1, 2019                                          ROKU00011646
PTX-442     x              Roku TV License and Distribution Agreement between Roku and Curtis International      3/7/2017    ROKU00011647-
                           Ltd. and Display-Vu Corp., effective March 7, 2017                                                ROKU00011692
PTX-443     x              Roku TV Model Addendum between Roku and Curtis International Ltd. and Display-        3/7/2017    ROKU00011693-
                           Vu Corp., effective March 7, 2017                                                                 ROKU00011697
PTX-444     x              Letter to Curtis International Ltd. and Display-Vu Corp. from Roku, Inc.              8/5/2019    ROKU00011698-
                                                                                                                             ROKU00011699
PTX-445     x              Letter to Curtis International Ltd. and Display-Vu Corp. from Roku, Inc. (unsigned)   8/5/2019    ROKU00011700                  106;
                                                                                                                                                           401/402
PTX-446     x              Letter to Element TV Company LP from Roku, Inc. (unsigned)                            8/5/2019    ROKU00011701                  106;
                                                                                                                                                           401/402
PTX-447     x              Amendment One to Roku TV License and Distribution Agreement between Roku,             1/1/2019    ROKU00011702-
                           Element TV Company LP, and Element Television Company, LLC, effective January                     ROKU00011704
                           1, 2019
PTX-448     x              Roku TV Brand Owner Term Sheet between Roku and Element TV Company, LP,               12/5/2016   ROKU00011705-
                           executed December 5, 2016                                                                         ROKU00011711
PTX-449     x              Roku TV License and Distribution Agreement between Roku, Element TV Company           3/9/2017    ROKU00011712-
                           LP, and Element Television Company, LLC, effective March 9, 2017                                  ROKU00011771
                                              Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 40 of 56

                                                                    MV3 PARTNERS LLC V. ROKU, INC.
                                                               WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                   CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                             JUDGE ALAN D. ALBRIGHT

                                                          PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                 EXHIBIT DESCRIPTION                      EXHIBIT                     BATES RANGE      MV3's       ROKU's
  NO.       TO     OFFER                                                                          DATE                                     OBJECTIONS   OBJECTIONS
          OFFER
PTX-450      x             Roku TV Model Addendum between Roku and Element TV Company LP, effective          3/9/2017     ROKU00011772-
                           March 9, 2017                                                                                  ROKU00011780
PTX-451     x              Letter to Element TV Company LP from Roku, Inc.                                   8/5/2019     ROKU00011781-
                                                                                                                          ROKU00011782
PTX-452     x              Roku TV Brand Owner Term Sheet between Roku and Funai Electric Co., Ltd,          6/22/2017    ROKU00011783-
                           executed June 22, 2017                                                                         ROKU00011791
PTX-453     x              Amendment One to Roku TV License and Distribution Agreement between Roku and      1/1/2019     ROKU00011792-
                           Funai Electric Co., Ltd., effective January 1, 2019                                            ROKU00011793
PTX-454     x              Roku TV Model Addendum between Roku and Funai Electric Co., Ltd., effective       12/27/2017   ROKU00011794-
                           December 27, 2017                                                                              ROKU00011801
PTX-455     x              Roku TV Model Addendum between Roku and Funai Electric Co., Ltd., effective       8/20/2018    ROKU00011802-
                           August 20, 2018                                                                                ROKU00011807
PTX-456     x              Roku TV License and Distribution Agreement between Roku and Funai Electric Co.,   3/3/2017     ROKU00011808-
                           Ltd., effective March 3, 2017                                                                  ROKU00011864
PTX-457     x              Letter to Funai Electric Co., Ltd. from Roku, Inc.                                8/5/2019     ROKU00011865-
                                                                                                                          ROKU00011866
PTX-458     x              Letter to Funai Electric Co., Ltd. from Roku, Inc. (unsigned)                     8/5/2019     ROKU00011867                  106;
                                                                                                                                                        401/402
PTX-459     x              Letter agreement between Funai Electric Co., Ltd. and Roku, Inc.                  6/29/2018    ROKU00011868
PTX-460     x              Roku TV Model Addendum between Roku and Funai Electric Co., Ltd., effective       8/20/2018    ROKU00011869-
                           August 20, 2018                                                                                ROKU00011876
PTX-461     x              Confidentiality Agreement between Haier America Trading, L.L.C. and Roku, Inc.,   8/2/2011     ROKU00011877-
                           effective August 2, 2011                                                                       ROKU00011879
PTX-462     x              Roku TV License and Distribution Agreement between Roku and Haier America         6/10/2015    ROKU00011880-
                           Trading, LLC and Roku, effective June 10, 2015                                                 ROKU00011927
PTX-463     x              Roku TV Term Sheet between Roku, Inc. and Haier America Trading, LLC, executed    6/10/2015    ROKU00011928-
                           June 10, 2015                                                                                  ROKU00011936
PTX-464     x              Roku TV Term Sheet between Roku, Inc. and Haier America Trading, LLC                           ROKU00011937-
                           (unexecuted)                                                                                   ROKU00011944
PTX-465     x              Roku TV License and Distribution Agreement between Roku, Inc. and Haier America   6/10/2015    ROKU00011945-
                           Trading LLC, effective June 10, 205                                                            ROKU00011991
                                              Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 41 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                           JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                          BATES RANGE      MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                          OBJECTIONS   OBJECTIONS
          OFFER
PTX-466      x             Hisense Roku TV End User Agreement between Roku, Inc. and Hisense USA                              ROKU00011992-
                           Corporation                                                                                        ROKU00011997
PTX-467     x              First Amendment to License and Distribution Agreement between Roku, Inc., Hisense      1/1/2015    ROKU00011998-
                           USA Corporation, and Hisense International Co. Ltd., effective January 1, 2015                     ROKU00012024
PTX-468     x              Second Amendment to License and Distribution Agreement between Roku, Inc.,             6/24/2016   ROKU00012025-
                           Hisense USA Corporation, Hisense International Co., Ltd., effective June 24, 2016                  ROKU00012030
PTX-469     x              Schedule A Sublicense between Roku, Inc. and Hisense USA Corporation, effective                    ROKU00012031-                 106;
                           January 1, 2017 (unexecuted)                                                                       ROKU00012044                  401/402
PTX-470     x              Letter from Roku, Inc. to Hisense USA Corporation amending the License and             8/5/2019    ROKU00012045                  106;
                           Distribution Agreement (unsigned)                                                                                                401/402
PTX-471     x              Letter agreement from Roku, Inc. to Hisense USA Corporation (unsigned)                 4/19/2017   ROKU00012046                  106;
                                                                                                                                                            401/402
PTX-472     x              [Draft] Letter from Roku, Inc. to Hisense USA Corporation                                          ROKU00012047                  106;
                                                                                                                                                            401/402
PTX-473     x              [Draft] License and Distribution Agreement between Roku, Hisense USA                               ROKU00012053-                 106;
                           Corporation, and Hisense International                                                             ROKU00012090                  401/402
PTX-474     x              Letter from Roku, Inc. to Hisense USA Corporation                                      10/9/2014   ROKU00012091-
                                                                                                                              ROKU00012092
PTX-475     x              First Amendment to License and Distribution Agreement between Roku, Hisense            1/1/2015    ROKU00012093-
                           USA Corporation, and Hisense International Co. Ltd., effective January 1, 2015                     ROKU00012120
PTX-476     x              Fifth Amendment to License and Distribution Agreement between Roku, Hisense            4/25/2018   ROKU00012126-
                           USA Corporation, Hisense International Co. Ltd., effective April 25, 2018                          ROKU00012131
PTX-477     x              Fourth Amendment to License and Distribution Agreement between Roku, Inc.,             4/1/2018    ROKU00012132-
                           Hisense USA Corporation, and Hisense International Co. Ltd., effective April 1, 2018               ROKU00012135
PTX-478     x              License and Distribution Agreement Between Roku, Inc., Hisense USA Corporation,        7/22/2014   ROKU00012136-
                           and Hisense International Co. Ltd., effective July 22, 2014                                        ROKU00012231
PTX-479     x              Second Amendment to License and Distribution Agreement between Roku, Inc.,             6/24/2016   ROKU00012232-
                           Hisense USA Corporation, and Hisense International Co. Ltd., effective June 24, 2016               ROKU00012238
PTX-480     x              Letter Agreement between Hisense USA Corporation and Roku, Inc.                        7/3/2018    ROKU00012239-
                                                                                                                              ROKU00012240
                                               Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 42 of 56

                                                                     MV3 PARTNERS LLC V. ROKU, INC.
                                                                WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                    CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                               JUDGE ALAN D. ALBRIGHT

                                                           PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                  EXHIBIT DESCRIPTION                      EXHIBIT                      BATES RANGE      MV3's       ROKU's
  NO.       TO     OFFER                                                                           DATE                                      OBJECTIONS   OBJECTIONS
          OFFER
PTX-481      x             Letter to Hisense USA Corporation from Roku, Inc.                                   8/5/2019     ROKU00012241-
                                                                                                                            ROKU00012242
PTX-482     x              Roku TV Brand Owner Term Sheet between Roku, Inc. and Hisense UK Limited,           1/2/2019     ROKU00012243-
                           executed January 2, 2019                                                                         ROKU00012250
PTX-483     x              Mutual Non-Disclosure Agreement between Roku, Inc. and Hisense USA                  6/6/2012     ROKU00012251-
                           Corporation, effective June 6, 2012                                                              ROKU00012253
PTX-484     x              Roku, Inc. TAL letter for Hisense USA Corporation                                   11/20/2018   ROKU00012254-
                                                                                                                            ROKU00012255
PTX-485     x              Hisense and Roku TV Collaboration Term Sheet, executed September 28, 2013           9/28/2013    ROKU00012256-
                                                                                                                            ROKU00012262
PTX-486     x              Presentation titled, “Project Liberty - List of Licenses”                           October      ROKU00012263-
                                                                                                               2013         ROKU00012266
PTX-487     x              Roku Brand Owner License & Distribution Agreement between Roku, Inc., Hisense       11/8/2018    ROKU00012267-
                           UK Limited, and Hisense International (Hong Kong) Europe Investment Co., Limited,                ROKU00012317
                           effective November 8, 2018
PTX-488     x              Deed of Guarantee between Roku and Hisense International (Hong Kong) Europe         11/8/2018    ROKU00012318-
                           Investment Co., Limited, effective November 8, 2018                                              ROKU00012326
PTX-489     x              Roku Platform Addendum between Roku, Inc. and Hisense UK Limited, effective         11/8/2018    ROKU00012327-
                           November 8, 2018                                                                                 ROKU00012333
PTX-490     x              Roku TV License and Distribution Agreement between Roku, Inc. and Hitachi           3/10/2016    ROKU00012334-
                           America, Ltd., effective March 10, 2016                                                          ROKU00012380
PTX-491     x              Schedule A Sublicense between Roku, Inc. and Hitachi (unexecuted)                                ROKU00012381-
                                                                                                                            ROKU00012394
PTX-492     x              Letter to Hitachi America, Ltd. from Roku, Inc. (unsigned)                          8/5/2019     ROKU00012395                  106;
                                                                                                                                                          401/402
PTX-493     x              Letter to Hitachi America, Ltd. from Roku, Inc. (unsigned)                          4/19/2017    ROKU00012396                  106;
                                                                                                                                                          401/402
PTX-494     x              [Draft] Letter to Hitachi America, Ltd. from Roku, Inc.                                          ROKU00012397                  106;
                                                                                                                                                          401/402
PTX-495     x              Roku TV Model Addendum between Roku and Hitachi America, Ltd., effective            3/10/2016    ROKU00012398-
                           March 10, 2016                                                                                   ROKU00012403
                                             Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 43 of 56

                                                                  MV3 PARTNERS LLC V. ROKU, INC.
                                                             WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                 CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                          JUDGE ALAN D. ALBRIGHT

                                                        PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                               EXHIBIT DESCRIPTION                      EXHIBIT                          BATES RANGE      MV3's       ROKU's
  NO.       TO     OFFER                                                                        DATE                                          OBJECTIONS   OBJECTIONS
          OFFER
PTX-496      x             Roku TV Model Addendum between Roku and Hitachi America, Ltd., effective             3/10/2016    ROKU00012404-
                           March 10, 2016                                                                                    ROKU00012409
PTX-497     x              First Amendment to Roku TV License and Distribution Agreement between Roku and       3/31/2018    ROKU00012410-
                           Hitachi America, Ltd., effective March 31, 2018                                                   ROKU00012412
PTX-498     x              Letter Agreement between Hitachi America, Ltd. and Roku, Inc.                        8/4/2017     ROKU00012413-
                                                                                                                             ROKU00012415
PTX-499     x              Roku TV Model Addendum between Roku and Hitachi America, Ltd., effective July        7/13/2017    ROKU00012416-
                           13, 2017                                                                                          ROKU00012423
PTX-500     x              Amendment Two to Roku TV License and Distribution Agreement between Roku and         1/1/2019     ROKU00012424-
                           Hitachi America, Ltd., effective January 1, 2019                                                  ROKU00012425
PTX-501     x              Roku TV License & Distribution Agreement between Roku, Inc. and Hitachi America,     3/10/2016    ROKU00012426-
                           Ltd., effective March 10, 2016 (executed by Hitachi)                                              ROKU00012472
PTX-502     x              Roku TV License & Distribution Agreement between Roku, Inc. and Hitachi America,     3/10/2016    ROKU00012473-
                           Ltd., effective March 10, 2016                                                                    ROKU00012520
PTX-503     x              Letter to Hitachi America, Ltd. from Roku, Inc. amending the Disclosed Third Party   8/5/2019     ROKU00012521-
                           IPR and Roku TV Model Addendum                                                                    ROKU00012522
PTX-504     x              Roku TV Model Addendum between Roku, Inc. and MTC Electronic Co., Limited,           6/18/2018    ROKU00012523-
                           effective June 18, 2018                                                                           ROKU00012527
PTX-505     x              Roku TV License & Distribution Agreement between Roku, Inc. and MTC Electronic       6/18/2018    ROKU00012528-
                           Co., Limited HK and Shenzhen MTC Co., Ltd., effective June 18, 2018                               ROKU00012570
PTX-506     x              Letter to MTC Electronic Co., Limited HK from Roku amending the Disclosed Third      8/5/2019     ROKU00012571                  106;
                           Party IPR and Roku TV Model Addendum (unsigned)                                                                                 401/402
PTX-507     x              Roku TV Brand Owner Term Sheet between Roku and Shenzhen MTC Co., Ltd.,              6/12/2018    ROKU00012572-
                           executed June 12, 2018                                                                            ROKU00012578
PTX-508     x              Roku TV License & Distribution Agreement between Roku, Inc. and MTC Electronic       6/18/2018    ROKU00012579-
                           Co., Limited HK, and Shenzhen MTC Co., Ltd., effective June 18, 2018                              ROKU00012627
PTX-509     x              Roku TV Brand Addendum between Roku, Inc. and MTC Electronic Co., Limited            11/15/2018   ROKU00012628-
                           HK, effective November 15, 2018                                                                   ROKU00012634
PTX-510     x              Roku TV Brand Addendum between Roku, Inc. and MTC Electronic Co., Limited            11/15/2018   ROKU00012635-
                           HK, effective November 15, 2018                                                                   ROKU00012640
                                             Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 44 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                           JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                         BATES RANGE      MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                         OBJECTIONS   OBJECTIONS
          OFFER
PTX-511      x             Letter to MTC Electronic Co., Limited HK from Roku, Inc.                             8/5/2019     ROKU00012641-
                                                                                                                             ROKU00012642
PTX-512     x              Roku Brand Owner License & Distribution Agreement between Roku, Inc. and Top         2/15/2019    ROKU00012643-
                           Victory Investments Limited, effective February 15, 2019                                          ROKU00012688
PTX-513     x              Roku Platform Addendum between Roku, Inc. and Top Victory Investments Limited,       2/15/2019    ROKU00012689-
                           effective February 15, 2019                                                                       ROKU00012696
PTX-514     x              Schedule A Sublicense between Roku, Inc., TTE Corporation, and TCL Multimedia        1/1/20017    ROKU00012711-
                           Technology Holdings Ltd., effective January 1, 2017 (unexecuted)                                  ROKU00012724
PTX-515     x              Letter to TTE Technology, Inc. c/o TCL North America from Roku, Inc. (unsigned)      8/5/2019     ROKU00012725                  106;
                                                                                                                                                           401/402
PTX-516     x              Letter to TTE Technology, Inc. from Roku, Inc. (unsigned)                            4/19/2017    ROKU00012726                  106;
                                                                                                                                                           401/402
PTX-517     x              [Draft] Letter to TTE Corporation from Roku, Inc.                                    August       ROKU00012727                  106;
                                                                                                                2016                                       401/402
PTX-518     x              Roku TV Manufacturing License and Distribution Agreement between Roku, Inc. and      7/11/2014    ROKU00012728-
                           Top Victory Investments Limited, effective July 11, 2014 (unexecuted)                             ROKU00012762
PTX-519     x              Third Amendment to License and Distribution Agreement between Roku, Inc., TTE        8/9/2018     ROKU00012769-
                           Corporation, and TCL Multimedia Technology Holdings Ltd., effective August 9,                     ROKU00012773
                           2018
PTX-520     x              Letter to TTE Corporation from Roku, Inc.                                            6/10/2014    ROKU00012774
PTX-521     x              Fourth Amendment to License and Distribution Agreement between Roku, Inc., TTE       4/23/2018    ROKU00012775-
                           Corporation, and TCL Multimedia Technology Holdings Ltd., effective April 23, 2018                ROKU00012777
PTX-522     x              Letter Agreement between Roku, Inc. and TTE Corporation                              12/29/2017   ROKU00012778-
                                                                                                                             ROKU00012781
PTX-523     x              Roku TV Brand Addendum between Roku, Inc. and TCL Moka International Limited,        11/16/2018   ROKU00012782-
                           effective November 16, 2018                                                                       ROKU00012788
PTX-524     x              Letter Agreement between Roku, Inc. and TTE Corporation                              10/19/2018   ROKU00012789-
                                                                                                                             ROKU00012790
PTX-525     x              Letter Agreement between TTE Corporation and Roku, Inc. (executed by Roku, Inc.)     9/19/2018    ROKU00012791-
                                                                                                                             ROKU00012793
                                             Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 45 of 56

                                                                  MV3 PARTNERS LLC V. ROKU, INC.
                                                             WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                 CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                          JUDGE ALAN D. ALBRIGHT

                                                        PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                               EXHIBIT DESCRIPTION                      EXHIBIT                       BATES RANGE      MV3's       ROKU's
  NO.       TO     OFFER                                                                        DATE                                       OBJECTIONS   OBJECTIONS
          OFFER
PTX-526      x             TCL and Roku TV Collaboration Term Sheet between Roku, Inc. and TTE               8/6/2013     ROKU00012794-
                           Corporation executed on August 6, 2013                                                         ROKU00012798
PTX-527     x              Letter to TTE Technology Inc. c/o TCL North America from Roku, Inc.               8/5/2019     ROKU00012799-
                                                                                                                          ROKU00012800
PTX-528     x              First Amendment to License and Distribution Agreement between Roku, Inc., TTE     1/1/2016     ROKU00012801-
                           Corporation, and TCL Multimedia Technology Holdings Ltd., effective January 1,                 ROKU00012816
                           2016
PTX-529     x              License and Distribution Agreement between Roku, Inc., TTE Corporation, and TCL   5/8/2014     ROKU00012817-
                           Multimedia Technology Holdings Ltd., effective May 8, 2014                                     ROKU00012886
PTX-530     x              Button Test Agreement between Roku, Inc., TTE Corporation, and TCL Multimedia     June 2015    ROKU00012887-
                           Technology Holdings Ltd., effective June 2015                                                  ROKU00012891
PTX-531     x              Letter to TTE Corporation from Roku, Inc. (unsigned)                              6/10/2014    ROKU00012892                  106;
                                                                                                                                                        401/402
PTX-532     x              Letter to TTE Corporation from Roku, Inc.                                         5/3/2017     ROKU00012893-
                                                                                                                          ROKU00012894
PTX-533     x              Letter to TTE Corporation from Roku, Inc. (unsigned)                              5/3/2017     ROKU00012895                  106;
                                                                                                                                                        401/402
PTX-534     x              [Draft] License and Distribution Agreement between Roku, Inc., TTE Corporation,                ROKU00012896-                 106;
                           and TCL Multimedia Technology Holdings Ltd.                                                    ROKU00012931                  401/402
PTX-535     x              Mutual Non-Disclosure Agreement between Roku, Inc. and TTE Corporation,           4/1/2013     ROKU00012932
                           effective April 1, 2013
PTX-536     x              Letter to TTE Technology, Inc. from Roku, Inc.                                    4/19/2017    ROKU00012935
PTX-537     x              Amendment One to Roku TV Model Addendum between Roku, Inc. and                    May 2019     ROKU00012936-
                           Westinghouse Electronics Limited, effective May 2019                                           ROKU00012937
PTX-538     x              Letter Agreement between Roku, Inc. and Westinghouse Electronics Limited          February     ROKU00012938-
                                                                                                             2019         ROKU00012939
PTX-539     x              Roku TV License & Distribution Agreement between Roku, Inc. and Westinghouse      11/15/2018   ROKU00012940-
                           Electronics Limited, effective November 15, 2018                                               ROKU00012984
PTX-540     x              Roku TV Model Addendum between Roku, Inc. and Westinghouse Electronics            11/15/2018   ROKU00012985-
                           Limited, effective November 15, 2018                                                           ROKU00012991
                                             Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 46 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                           JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                        BATES RANGE          MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                            OBJECTIONS   OBJECTIONS
          OFFER
PTX-541      x             Letter to Westinghouse Electronics Limited from Roku, Inc.                          8/5/2019   ROKU00012992-
                                                                                                                          ROKU00012993
PTX-542     x              Letter to Westinghouse Electronics Limited from Roku, Inc. (unsigned)               8/5/2019   ROKU00012994                        106;
                                                                                                                                                              401/402
PTX-543     x              [Draft] Dallas Product Requirements Document (PRD), last modified October 1, 2014              ROKU00013400-                       106;
                                                                                                                          ROKU00013419                        401/402
PTX-544     x              Dallas Program Status report (Roku 4)                                                          ROKU00013420-
                                                                                                                          ROKU00013423
PTX-545     x              Manufacturer BOM Report - TLA, Amarillo, US (3800R)                                            ROKU00013552
                                                                                                                          [produced as native]
PTX-546     x              Manufacturer BOM Report - (INA) TLA, Amarillo-2019, US (3810R), with Alice-7                   ROKU00013553
                                                                                                                          [produced as native]
PTX-547     x              Manufacturer BOM Report - (INA) TLA - Austin (Model 4200R XS)                                  ROKU00013554
                                                                                                                          [produced as native]
PTX-548     x              Manufacturer BOM Report - TLA - Briscoe, 3600R with Sweetwater-2n                              ROKU00013555
                                                                                                                          [produced as native]
PTX-549     x              Manufacturer BOM Report - TLA, Bryan-2, Retail US (4670R) – Assembled in China                 ROKU00013556
                                                                                                                          [produced as native]
PTX-550     x              Manufacturer BOM Report - TLA, Cooper-4, US, 4640R                                             ROKU00013557
                                                                                                                          [produced as native]
PTX-551     x              Manufacturer BOM Report - TLA, Dallas, US, 4400R                                               ROKU00013558
                                                                                                                          [produced as native]
PTX-552     x              Manufacturer BOM Report - TLA, Fargo, US (2200R)                                               ROKU00013559
                                                                                                                          [produced as native]
PTX-553     x              Manufacturer BOM Report - (INA) PCBA, Gilbert 4K                                               ROKU00013560
                                                                                                                          [produced as native]
PTX-554     x              Manufacturer BOM Report - TLA, Gilbert-R0, (3900R)                                             ROKU00013561
                                                                                                                          [produced as native]
PTX-555     x              Manufacturer BOM Report - TLA, Littlefield-R1, Walmart (3710RW)                                ROKU00013562
                                                                                                                          [produced as native]
                                            Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 47 of 56

                                                                 MV3 PARTNERS LLC V. ROKU, INC.
                                                            WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                        JUDGE ALAN D. ALBRIGHT

                                                       PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                              EXHIBIT DESCRIPTION                      EXHIBIT            BATES RANGE          MV3's       ROKU's
  NO.       TO     OFFER                                                                       DATE                                OBJECTIONS   OBJECTIONS
          OFFER
PTX-556      x             Manufacturer BOM Report - TLA, Mustang-2, US, 4230R                              ROKU00013563
                                                                                                            [produced as native]
PTX-557     x              Manufacturer BOM Report - TLA, Nemo-0, US (3930R) - Assembled in China           ROKU00013564
                                                                                                            [produced as native]
PTX-558     x              Manufacturer BOM Report -(INA) TLA - Sugarland, US, 3500R                        ROKU00013565
                                                                                                            [produced as native]
PTX-559     x              Manufacturer BOM Report - (INA) TLA, TYLER2, US, 2720R                           ROKU00013566
                                                                                                            [produced as native]
PTX-560     x              Manufacturer BOM Report for TLA, Amarillo US (3800R)                             ROKU00014210
                                                                                                            [produced as native]
PTX-561     x              Manufacturer BOM Report - Amarillo-2019, US (3810R), with Alice-7                ROKU00014233
                                                                                                            [produced as native]
PTX-562     x              Manufacturer BOM Report - TLA Austin (Model 4200R XS)                            ROKU00014234
                                                                                                            [produced as native]
PTX-563     x              Manufacturer BOM Report - TLA, Briscoe, 3600R with Sweetwater-2n                 ROKU00014251
                                                                                                            [produced as native]
PTX-564     x              Manufacturer BOM Report - TLA, Bryan-2, Retail US (4670R) - Assembled in China   ROKU00014286
                                                                                                            [produced as native]
PTX-565     x              Manufacturer BOM Report - TLA, Cooper-4, US, 4640R                               ROKU00014287
                                                                                                            [produced as native]
PTX-566     x              Manufacturer BOM Report - TLA, Dallas, US, 4400R                                 ROKU00014289
                                                                                                            [produced as native]
PTX-567     x              Manufacturer BOM Report, TLA, Fargo, US (2200R)                                  ROKU00014344
                                                                                                            [produced as native]
PTX-568     x              Manufacturer BOM Report - (INA) PCBA, Gilbert 4K                                 ROKU00014346
                                                                                                            [produced as native]
PTX-569     x              Manufacturer BOM Report - TLA, Gilbert-R0, (3900R)                               ROKU00014360
                                                                                                            [produced as native]
PTX-570     x              Manufacturer BOM Report - TLA, Littlefield-R1, Walmart (3710RW)                  ROKU00014382
                                                                                                            [produced as native]
                                             Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 48 of 56

                                                                  MV3 PARTNERS LLC V. ROKU, INC.
                                                             WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                 CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                          JUDGE ALAN D. ALBRIGHT

                                                        PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                               EXHIBIT DESCRIPTION                      EXHIBIT                           BATES RANGE          MV3's       ROKU's
  NO.       TO     OFFER                                                                        DATE                                               OBJECTIONS   OBJECTIONS
          OFFER
PTX-571      x             Manufacturer BOM Report - TLA, Mustang-2, US, 4230R                                              ROKU00014383
                                                                                                                            [produced as native]
PTX-572     x              Manufacturer BOM Report - TLA, Nemo-0, US (3930R) - Assembled in China                           ROKU00014412
                                                                                                                            [produced as native]
PTX-573     x              Manufacturer BOM Report - (INA) TLA - Sugarland, US, 3500R                                       ROKU00014413
                                                                                                                            [produced as native]
PTX-574     x              Manufacturer BOM Report - (INA) TLA - Tyler2, US, 2720R                                          ROKU00014414
                                                                                                                            [produced as native]
PTX-575     x              Roku – Longview (UHD) BOM                                                                        ROKU0026375
                                                                                                                            [produced as native]
PTX-576     x              Reno Main Board BOM                                                                              ROKU0026464
                                                                                                                            [produced as native]
PTX-577     x              Roku TV Malone Reference Design BOM                                                              ROKU0026465
                                                                                                                            [produced as native]
PTX-578     x              Roku Fort Worth A13 BOM Compress; A13 Split                                                      ROKU0026538
                                                                                                                            [produced as native]
PTX-579     x              Roku Midland (FHD) BOM                                                                           ROKU0026539
                                                                                                                            [produced as native]
PTX-580     x              Roku TV License and Distribution Agreement between Roku, Inc. and Best Buy          6/18/2014    ROKU0027572-
                           China Ltd. (Bermuda), effective June 18, 2014                                                    ROKU0027661
PTX-581     x              Roku Ready and Hard Bundled Product Agreement between Roku, Inc. and Curtis         7/16/2013    ROKU0027662-
                           International Ltd., effective July 16, 2013                                                      ROKU0027674
PTX-582     x              Amendment No. 1 to Supply Agreement between Roku, Inc. and Hon Hai Precision        6/28/2012    ROKU0027675-
                           Ind. Co. Ltd., executed June 28, 2012                                                            ROKU0027677
PTX-583     x              Supply Agreement between Roku, Inc. and Hon Hai Precision Ind. Co. Ltd., executed   8/23/2011    ROKU0027678-
                           August 23, 2011                                                                                  ROKU0027694
PTX-584     x              Supply Agreement between Like-On Technology Corporation and Roku, Inc.,             10/25/2011   ROKU0027695-
                           effective October 25, 2011                                                                       ROKU0027704
PTX-585     x              Roku Ready and Hard Bundled Product Agreement Addendum between Roku, Inc.           7/16/2013    ROKU0027705
                           and Curtis International Ltd., effective July 16, 2013
                                             Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 49 of 56

                                                                  MV3 PARTNERS LLC V. ROKU, INC.
                                                             WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                 CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                          JUDGE ALAN D. ALBRIGHT

                                                        PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                               EXHIBIT DESCRIPTION                      EXHIBIT                         BATES RANGE      MV3's       ROKU's
  NO.       TO     OFFER                                                                        DATE                                         OBJECTIONS   OBJECTIONS
          OFFER
PTX-586      x             Letter from Roku, Inc. to DVDO, Inc. notifying DVDO of Roku’s intent not to renew   5/6/2015     ROKU0027706-
                           the Roku Ready and Hard Bundled Product Agreement                                                ROKU0027707
PTX-587     x              Roku Ready and Hard Bundled Product Agreement between Roku, Inc. and DVDO           12/1/2013    ROKU0027708-
                           Inc., effective December 1, 2013                                                                 ROKU0027721
PTX-588     x              License and Distribution Agreement between Roku, Inc. and Hisense USA               7/22/2014    ROKU0027722-
                           Corporation, effective July 22, 2014                                                             ROKU0027817
PTX-589     x              Roku TV License and Distribution Agreement between Roku, Inc. and Haier America     6/10/2015    ROKU0027818-
                           Trading LLC, effective June 10, 2015                                                             ROKU0027865
PTX-590     x              Roku Ready and Hard Bundled Product Agreement between Roku, Inc. and Hisense        5/30/2014    ROKU0027866-
                           USA Corporation, effective May 30, 2014                                                          ROKU0027879
PTX-591     x              Hard Bundled Product Agreement between Roku, Inc. and Digital Media Division,       12/11/2014   ROKU0027880-
                           effective December 11, 2014                                                                      ROKU0027891
PTX-592     x              Roku Ready and Hard Bundled Product Agreement between Roku, Inc. and ON             4/10/2014    ROKU0027892-
                           Corporation, effective April 10, 2014                                                            ROKU0027908
PTX-593     x              Hard Bundled Product Agreement between Roku, Inc. and Oppo Digital, Inc.,           3/6/2013     ROKU0027909-
                           effective March 6, 2013                                                                          ROKU0027918
PTX-594     x              Roku Ready and Hard Bundled Product Agreement between Roku, Inc. and SANYO          1/1/2014     ROKU0027919-
                           Manufacturing Corporation, effective January 1, 2014                                             ROKU0027936
PTX-595     x              Hard Bundled Product Agreement between Roku, Inc. and Sceptre, Inc., effective      10/31/2013   ROKU0027937-
                           October 31, 2013 (executed by Scepter, Inc.)                                                     ROKU0027944
PTX-596     x              Roku Ready Product Agreement between Roku, Inc. and Sharp Corporation, effective    6/9/2014     ROKU0027945-
                           June 9, 2014                                                                                     ROKU0027984
PTX-597     x              License and Distribution Agreement between Roku, Inc. and TTE Corporation,          5/8/2014     ROKU0027985-
                           effective May 8, 2014                                                                            ROKU0028054
PTX-598     x              Roku Ready and Hard Bundled Product Agreement between Roku, Inc. and TMAX           9/18/2013    ROKU0028055-
                           Digital, Inc. , effective September 18, 2013                                                     ROKU0028067
PTX-599     x              Roku TV Manufacturing License and Distribution Agreement between Roku, Inc. and     7/11/2014    ROKU0028068-
                           Top Victory Investments Limited, effective July 11, 2014                                         ROKU0028104
PTX-600     x              Universal Electronics invoice                                                       1/27/2010    ROKU0028105
PTX-601     x              The External Control Guide, Roku Streaming Player Version 2.8                       2010         ROKU0028162-                  401/402;
                                                                                                                            ROKU0028168                   403
                                              Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 50 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                            JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                              BATES RANGE          MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                                  OBJECTIONS   OBJECTIONS
          OFFER
PTX-602      x             Roku: ECP – External Control Protocol for Roku                                                       ROKU0028169-                        401/402;
                                                                                                                                ROKU0028174                         403
PTX-603     x              Roku: ECP-1.0.0                                                                         11/19/2014   ROKU0028175-                        401/402;
                                                                                                                                ROKU0028181                         403
PTX-604     x              Roku Remote API – External Control Protocol                                                          ROKU0028182-                        401/402;
                                                                                                                                ROKU0028198                         403
PTX-605     x              Letter from Roku, Inc. confirming that Wal-Mart Stores, Inc. has been granted certain   6/3/2019     ROKU0028637-
                           use rights to the Roku and Roku TV logos and trademarks in connection with                           ROKU0028638
                           packaging and promotion
PTX-606     x              Roku TV & Audio Device License & Distribution Agreement between Roku, Inc. and          10/1/2018    ROKU0028641-
                           Walmart Inc., effective October 1, 2018                                                              ROKU0028684
PTX-607     x              Roku Model Addendum between Roku, Inc. and Walmart Inc. pursuant to that certain        5/1/2019     ROKU0028685-
                           Roku TV & Audio Device License & Distribution Agreement, effective May 1, 2019                       ROKU0028692
PTX-608     x              Walmart General Merchandise Supplier Agreement with Roku Inc.                           4/11/2014    ROKU0028693-
                                                                                                                                ROKU0028703
PTX-609     x              Correspondence regarding terms for the Walmart Supplier Agreement Amendment             3/7/2016     ROKU0028704-
                                                                                                                                ROKU0028709
PTX-610     x              Supplier Agreement between Roku Inc. and Wal-Mart Stores, Inc. et al.                                ROKU0028710-
                                                                                                                                ROKU0028721
PTX-611     x              HEVC Attachment 1, dated October 1, 2015                                                10/1/2015    ROKU0028722-
                                                                                                                                ROKU0028745
PTX-612     x              Amendment No. 1 to Supply Agreement between Roku, Inc. and Hon Hai Precision            7/18/2011    ROKU0028942-
                           Ind. Co. Ltd., effective July 18, 2011                                                               ROKU0028944
PTX-613     x              Supply Agreement between Roku, Inc. and Hon Hai Precision Ind. Co. Ltd., executed       8/23/2011    ROKU0028945-
                           August 23, 2011                                                                                      ROKU0028961
PTX-614     x              Supply Agreement between Roku, Inc. and Hon Hai Precision Ind. Co. Ltd., executed       7/19/2011    ROKU0028966-
                           July 19, 2011 by Roku, Inc.                                                                          ROKU0028982
PTX-615     x              Royalty Payment Summary, Q3 2011 - Q3 2019                                                           ROKU0029141
PTX-616     x              Presentation titled, “Streaming Leadership Study Q2 2016”                                            ROKU0029187                         403
                                                                                                                                [produced as native]
                                             Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 51 of 56

                                                                   MV3 PARTNERS LLC V. ROKU, INC.
                                                              WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                  CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                           JUDGE ALAN D. ALBRIGHT

                                                         PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT   EXPECT    MAY                                EXHIBIT DESCRIPTION                      EXHIBIT                         BATES RANGE           MV3's       ROKU's
  NO.       TO     OFFER                                                                         DATE                                              OBJECTIONS   OBJECTIONS
          OFFER
PTX-617      x             Presentation titled, “ Streaming Leadership Study Q4 2018”                           January     ROKU0029192                         403
                                                                                                                2019        [produced as native]
PTX-618     x              Guide to the Use of the ATSC Digital Television Standard A/54 (1995)                 1995        MV3_ROKU0021716-                    801/802
                                                                                                                            MV3_ROKU0021863
PTX-619     x              Hoffman, Chris, “How to Mirror Your Windows or Android Device’s Screen on Your       6/30/2017                                       801/802;
                           Roku,” How to Geek (June 30, 2017), available at                                                                                     Not produced
                           https://www.howtogeek.com/214868/how-to-mirror-your-windows-or-android-
                           devices-screen-on-your-roku/
PTX-620     x              Hoffman, Chris, “How to Use Your Roku Like a Chromecast,” How to Geek                9/5/2017                                        801/802;
                           (September 5, 2017), available at https://www.howtogeek.com/214943/how-to-use-                                                       Not produced
                           your-roku-like-a-chromecast/
PTX-621     x              ITU-T, “Series H: Audiovisual and Multimedia Systems Infrastucture of audiovisual    2000        MV3_ROKU0021496-                    801/802;
                           services – Coding of moving video,” ITU-T Recommendation H.262 (“H.262                           MV3_ROKU0021715                     Produced late
                           Standard”) (2000)
PTX-622     x              James J. Murphy, “Metadata” (2005) available at                                                                                      401/402;
                           http://faculty.cbpp.uaa.alaska.edu/jmurphy/meta/metadata.xls (accessed January 13,                                                   403;
                           2020)                                                                                                                                Not produced
                                                  Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 52 of 56

                                                                       MV3 PARTNERS LLC V. ROKU, INC.
                                                                  WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                      CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                               JUDGE ALAN D. ALBRIGHT

                                                             PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT    EXPECT      MAY                                 EXHIBIT DESCRIPTION                      EXHIBIT               BATES RANGE          MV3's       ROKU's
  NO.        TO       OFFER                                                                          DATE                                   OBJECTIONS   OBJECTIONS
           OFFER
PTX-623       x                 U.S. Census Bureau and Bureau of Labor Statistics. “September 2019 Current                                               401/402;
                                Population Survey.” Includes the following electronic files (accessed January 13,                                        403;
                                2020):                                                                                                                   801/802;
                                a. Current Population Survey FTP Site Electronic file “cps_data/cps_ftp.html.pdf”     a. MV3_ROKU0016686;                Produced late
                                (http://thedataweb.rm.census.gov/ftp/cps_ftp.html).
                                b. Current Population Survey Methodology Site Electronic file                         b. MV3_ROKU0016687-
                                “cps_data/methodology.html.pdf” (https://www.census.gov/programs-                     MV3_ROKU0016689;
                                surveys/cps/technical-documentation/methodology.html).
                                c. Current Population Survey. “Design and Methodology.” Technical paper, Electronic   c. MV3_ROKU0016690-
                                file “cps_data/tp-66.pdf” 66, October 2006 (http://www.census.gov/prod/2006pubs/tp-   MV3_ROKU0016864;
                                66.pdf).
                                d. Current Population Survey Basic Monthly Data for June 2019 Electronic file         d. MV3_ROKU0016865-
                                “cps_data/sep19pub.dat.gz”                                                            MV3_ROKU0016970;
                                (http://thedataweb.rm.census.gov/pub/cps/basic/201701-/sep19pub.dat.gz).              e. MV3_ROKU0016971-
                                e. September 2019 Data Ferrett CPS Extract on Home Ownership Electronic file          MV3_ROKU0020795;
                                “cps_data/201909_HETENURE.dat” (http://dataferrett.census.gov/).
                                f. Current Population Survey Record Layout for Basic Labor Force Items, Standard      f. MV3_ROKU0020796-
                                Public Use Files, January 2017 to Present                                             MV3_ROKU0021495
                                Electronic file “cps_data/January_2017_Record_Layout.txt”
                                (http://thedataweb.rm.census.gov/pub/cps/basic/201701-
                                /January_2017_Record_Layout.txt)
PTX-624        x                Marais Wecker Electronic Files, Marais.Wecker.Electronic.files.20200115.zip                                              401/402;
                                                                                                                                                         403;
EXHIBITS THAT WILL NOT BE PROVIDED ELECTRONICALLY
PTX-625       x             Roku's Source Code                                                                        ROKU_SC_000001-97
PTX-626       x             TCL – ROKU TV
PTX-627       x             Samsung Galaxy A20
PTX-628       x             Roku Streaming Stick + Headphone Edition
PTX-629       x             Roku Premiere HD 4K HDR
PTX-630       x             Roku Streaming Stick + HD 4K HDR
PTX-631       x             Roku Express HD
PTX-632       x             Roku Ultra HD 4K HDR
                                                           Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 53 of 56

                                                                                MV3 PARTNERS LLC V. ROKU, INC.
                                                                           WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                               CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                                         JUDGE ALAN D. ALBRIGHT

                                                                          PLAINTIFF MV3 PARTNERS LLC'S TRIAL EXHIBIT LIST
EXHIBIT       EXPECT          MAY                                     EXHIBIT DESCRIPTION                                           EXHIBIT           BATES RANGE                    MV3's               ROKU's
  NO.            TO         OFFER                                                                                                     DATE                                       OBJECTIONS          OBJECTIONS
               OFFER
PTX-633            x                    Roku Express +
PTX-634            x                    Roku Ultra LT
PTX-635            x                    Roku Smart Soundbar
PTX-636            x                    Roku Streaming Stick
PTX-637            x                    Roku Express +
 MV3 hereby incorporates by reference documents on Roku’s exhibit list. MV3 also hereby reserves the right to use any and all documents, whether expressly listed or not, for purposes of impeachment. MV3
 additionally reserves the right to supplement or amend this list in response to rulings of the Court and/or additional discovery that may be taken. MV3 also reserves the right to use any pleading of record as an
                                                        exhibit. MV3’s inclusion of any document on this exhibit list is not an admission of admissibility.

MV3 reserves the right to object under Federal Rule of Evidence 105 and any other applicable rules to the extent Roku offers any exhibit that otherwise contains admissible evidence for an inadmissible purpose.

                                MV3 reserves the right to use excerpts of any of the exhibits on this list, as well as diagrams and figures contained in the reports of MV3's Experts.
                                                       Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 54 of 56


                                                                                 MV3 PARTNERS LLC V. ROKU, INC.
                                                                            WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                                CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                                           JUDGE ALAN D. ALBRIGHT


                            PLAINTIFF MV3 PARTNERS LLC'S SUPPLEMENTAL TRIAL EXHIBIT LIST
 EXHIBIT   EXPECT TO                                                                                                                                                                        ROKU's
                     MAY OFFER                                      EXHIBIT DESCRIPTION                                                 EXHIBIT DATE   BATES RANGE   MV3's OBJECTIONS
   NO.       OFFER                                                                                                                                                                        OBJECTIONS

                                                                                                                                                                                        401/402;
                                                                                                                                                                                        403;
                                 American Statistical Association's Sections & Interest Groups, available at
PTX-638       X                                                                                                                                                                         801/802;
                                 https://www.amstat.org/asa/membership/sections-and-interest-groups.aspx (accessed April 22, 2020)
                                                                                                                                                                                        901;
                                                                                                                                                                                        Not Produced
                                                                                                                                                                                        401/402;
                                                                                                                                                                                        403;
                                 About the Journal of Survey Statistics and Methodology, available at https://academic.oup.com/jssam
PTX-639       X                                                                                                                                                                         801/802;
                                 (accessed April 22, 2020)
                                                                                                                                                                                        901;
                                                                                                                                                                                        Not Produced
                                                                                                                                                                                        401/402;
                                                                                                                                                                                        403;
                                 American Association for Public Opinion Research home page, available at https://www.aapor.org
PTX-640       X                                                                                                                                                                         801/802;
                                 (accessed April 22, 2020)
                                                                                                                                                                                        901;
                                                                                                                                                                                        Not Produced
                                                                                                                                                                                        401/402;
                                                                                                                                                                                        403;
                                 American Statistical Association home page, available at https://www.amstat.org (accessed April 22,
PTX-641       X                                                                                                                                                                         801/802;
                                 2020)
                                                                                                                                                                                        901;
                                                                                                                                                                                        Not Produced
                                                                                                                                                                                        401/402;
                                                                                                                                                                                        403;
PTX-642       X                  Fritz Scheuren, "What is a Survey," American Statistical Association                                                                                   801/802;
                                                                                                                                                                                        901;
                                                                                                                                                                                        Not Produced
                                                                                                                                                                                        401/402;
                                 Mike Dickinson, "CAI aims to offer service throughout state," Rochester Business Journal (March 24,                                                    403;
PTX-643       X                  1997), available at https://rbj.net/1997/03/24/cai-aims-to-offer-service-throughout-state/ (accessed     3/24/1997                                     801/802;
                                 January 2, 2020)                                                                                                                                       901;
                                                                                                                                                                                        Not Produced
                                                       Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 55 of 56


                                                                                MV3 PARTNERS LLC V. ROKU, INC.
                                                                           WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                               CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                                          JUDGE ALAN D. ALBRIGHT


                            PLAINTIFF MV3 PARTNERS LLC'S SUPPLEMENTAL TRIAL EXHIBIT LIST
 EXHIBIT   EXPECT TO                                                                                                                                                                       ROKU's
                     MAY OFFER                                      EXHIBIT DESCRIPTION                                                EXHIBIT DATE   BATES RANGE   MV3's OBJECTIONS
   NO.       OFFER                                                                                                                                                                       OBJECTIONS

                                                                                                                                                                                       401/402;
                                 "Suits Come, Bells Go: Whither CAI Wireless?," Wired (January 27, 1997), available at                                                                 403;
PTX-644       X                  https://www.wired.com/1997/01/suits-come-bells-go-whither-cai-wireless/ (accessed January 1,            1/27/1997                                     801/802;
                                 2020)                                                                                                                                                 901;
                                                                                                                                                                                       Not Produced
                                                                                                                                                                                       401/402;
                                                                                                                                                                                       403;
                                 Daniel L. Rubinfeld, "Quantitative Methods in Antitrust," Issues in Competition Law and Policy 723-
PTX-645       X                                                                                                                            2008                                        801/802;
                                 42 (2008)
                                                                                                                                                                                       901;
                                                                                                                                                                                       Not Produced
                                                                                                                                                                                       401/402;
                                 Mark L. Mitchell and Jeffry M. Netter, "The Role of Financial Economics in Securities Fraud Cases:                                                    403;
PTX-646       X                  Applications at the Securities and Exchange Commission," The Business Lawyer 49(2): 545-90                1994                                        801/802;
                                 (February 1994)                                                                                                                                       901;
                                                                                                                                                                                       Not Produced
                                                                                                                                                                                       401/402;
                                 "What is a Price Taker," Corporate Finance Institute, available at                                                                                    403;
PTX-647       X                  https://corporatefinanceinstitute.com/resources/knowledge/economics/price-taker/ (accessed March                                                      801/802;
                                 26, 2020)                                                                                                                                             901;
                                                                                                                                                                                       Not Produced
                                                                                                                                                                                       401/402;
                                                                                                                                                                                       403;
                                 Mark A. Allen et al., "Reference Guide on Estimation of Economic Damages," Reference Manual on
PTX-648       X                                                                                                                            2011                                        801/802;
                                 Scientific Evidence (3rd ed.), Federal Judicial Center, National Research Council 491-92 (2011)
                                                                                                                                                                                       901;
                                                                                                                                                                                       Not Produced
                                                                                                                                                                                       401/402;
                                                                                                                                                                                       403;
                                 "Comparable Evidence in Real Estate Valuation," RICS Guidance Note, Global (1st ed.), Royal
PTX-649       X                                                                                                                            2019                                        801/802;
                                 Institution of Chartered Surveys (RICS), (October 2019)
                                                                                                                                                                                       901;
                                                                                                                                                                                       Not Produced
                                                                      Case 6:18-cv-00308-ADA Document 241-5 Filed 04/30/20 Page 56 of 56


                                                                                                 MV3 PARTNERS LLC V. ROKU, INC.
                                                                                            WESTERN DISTRICT OF TEXAS (WACO DIVISION)
                                                                                                CIVIL ACTION NO.: 6:18-CV-00308-ADA

                                                                                                           JUDGE ALAN D. ALBRIGHT


                                            PLAINTIFF MV3 PARTNERS LLC'S SUPPLEMENTAL TRIAL EXHIBIT LIST
  EXHIBIT       EXPECT TO                                                                                                                                                                                                                  ROKU's
                          MAY OFFER                                                 EXHIBIT DESCRIPTION                                                  EXHIBIT DATE               BATES RANGE              MV3's OBJECTIONS
    NO.           OFFER                                                                                                                                                                                                                  OBJECTIONS

                                                                                                                                                                                                                                    401/402;
                                                                                                                                                                                                                                    403;
                                               "Revised APB Valuation Advisory #4, Identifying Comparable Properties," The Appraisal
PTX-650               X                                                                                                                                      9/26/2013                                                              801/802;
                                               Foundation, Appraisal Practices Board (September 26, 2013)
                                                                                                                                                                                                                                    901;
                                                                                                                                                                                                                                    Not Produced
                                                                                                                                                                                                                                    401/402;
                                                                                                                                                                                                                                    403;
                                               Justin McCrary and Daniel L. Rubinfeld, "Measuring Benchmark Damages in Antitrust Litigation,"
PTX-651               X                                                                                                                                         2014                                                                801/802;
                                               Journal of Econometric Methods 3(1): 63-74 (2014)
                                                                                                                                                                                                                                    901;
                                                                                                                                                                                                                                    Not Produced
                                                                                                                                                                                                                                    401/402;
                                                                                                                                                                                                                                    403;
                                               Fady F. Bebawy, "A Primer on the Fundamental Elements of Damages Analysis," Williamette
PTX-652               X                                                                                                                                         2018                                                                801/802;
                                               Management Associates, Insights (2018)
                                                                                                                                                                                                                                    901;
                                                                                                                                                                                                                                    Not Produced

MV3 hereby incorporates by reference documents on Roku’s exhibit list. MV3 also hereby reserves the right to use any and all documents, whether expressly listed or not, for purposes of impeachment. MV3 additionally reserves the right to suppleme
 or amend this list in response to rulings of the Court and/or additional discovery that may be taken. MV3 also reserves the right to use any pleading of record as an exhibit. MV3’s inclusion of any document on this exhibit list is not an admission of
                                                                                                                      admissibility.

                     MV3 reserves the right to object under Federal Rule of Evidence 105 and any other applicable rules to the extent Roku offers any exhibit that otherwise contains admissible evidence for an inadmissible purpose.

                                                    MV3 reserves the right to use excerpts of any of the exhibits on this list, as well as diagrams and figures contained in the reports of MV3's Experts.
